                                                         ND Appx., p.249 193



 1   BY MS. WIARD:
 2              Q     Ms. Esterly, regarding these items, do you
 3   remember what all the items were?
 4              A     Some of them, yes.
 5              Q     Okay.   Go ahead.
 6              A     Okay.   It was a bump cap.    There was a
 7   hairnet.   There was like a black little day planner kind of
 8   pocket thing that they use.      There was a silver tool.    I'm
 9   not going to state which one it is because I don't want to
10   give you the wrong information.      And then there was a
11   mallet.
12              Q     Okay.   And now, all of those items were
13   given to you by Ms. Donez?
14              A     No.
15              Q     What items were given to you by Ms. Donez?
16              A     None of them were given by Ms. Donez.
17              Should I continue?
18              Q     Yes, please.
19              A     Coral Mendez, my quality manager, actually
20   handed those to me.
21              Q     And was she the one who collected them?
22              A     I believe so.
23              Q     All right.     So nothing was actually provided
24   to you by Ms. Donez, the quality manager provided you all
25   that evidence.
                                                         ND Appx., p.250 194



 1             A     Correct.
 2             Q     And then did you turn that subsequently over
 3   to law enforcement?     All of it, some of it?
 4             A     I don't believe I turned all of it over, no.
 5             Q     Okay.
 6             A     I don't recall exactly what was taken at
 7   that point.
 8             Q     Okay.     Do you recall if you gave the mallet
 9   to law enforcement?
10             A     I do remember showing them it.      I know we
11   had a chain of custody.     I'd have to look back at my notes,
12   to be honest.
13             Q     So at least today you recall that you gave
14   some of that to Detective Vosburg?
15             A     Correct.
16             Q     Thank you.
17             MS. WIARD:     I don't have anything further.
18             THE COURT:     Jury questions?   We do have one.
19             (The following proceedings were conducted at the
20   bench out of the hearing of the jury:)
21             MS. WIARD:     I'm not sure.
22             MR. WIESE:     I probably didn't make it clear,
23   Judge, because I asked about she gave written statements to
24   Detective Vosburg, but I guess I didn't make it clear.       I
25   don't care if we clarify that.
                                                            ND Appx., p.251 195



 1                THE COURT:   That could be.
 2                And this one, that's an exhibit; correct?
 3                MS. WIARD:   They can read it themselves.
 4                MR. WIESE:   I believe it was February 9.
 5                MS. WIARD:   Are they asking when she gave the
 6   statement to law enforcement or when he wrote it?
 7                THE COURT:   To HR.   It was to HR.
 8                MR. WIESE:   My understanding from the reports is
 9   Vosburg collected them that day.       But maybe we should
10   clarify what day he collected that.
11                MS. WIARD:   We can't assume -- we can question,
12   ask the question.     I suppose it's recorded there.      That may
13   not answer their question.
14                THE COURT:   I think it's referring to the
15   statement that he wrote out and she actually gave it to the
16   police.    I think that was what they were saying.
17                MR. WIESE:   Was that saying -- I guess okay.      I
18   probably didn't make it clear, but maybe we can ask her
19   again.
20                THE COURT:   I think it could be.     I can see that
21   point.    So I'll ask number one and I'll tell them the
22   statement.
23                (The following proceedings were conducted in the
24   presence and hearing of the jury:)
25                THE COURT:   As to one of the questions asking
                                                            ND Appx., p.252 196



 1   about the statement written out by Mr. Levar, you will have
 2   that in the jury room.      So you will have a chance to read
 3   it.
 4              Another question, though, was there was a
 5   statement given, the statement given by Mr. Levar to you.
 6   Was it given to the police department, also?         A copy given
 7   to the police department?
 8              THE WITNESS:     This statement?
 9              THE COURT:     Yes.
10              THE WITNESS:     Yes.
11              THE COURT:     Exhibit 18, I believe, is what that
12   is.
13              THE WITNESS:     Correct.
14              THE COURT:     Do you recall when Exhibit 18 was
15   given to investigators?
16              THE WITNESS:     That day.
17              THE COURT:     Meaning the day it was written?
18              THE WITNESS:     Correct.     The 9.
19              THE COURT:     Of February?
20              THE WITNESS:     Of February.
21              THE COURT:     Any follow-up by counsel?
22              MS. WIARD:     No, Judge.
23              MR. WIESE:     No.
24              THE COURT:     All right.     Other jury questions?   All
25   right.   Looks like we're good.
                                                                ND Appx., p.253 197



 1               And may this witness be excused?
 2               MS. WIARD:     Yes, Judge.
 3               THE COURT:     Mr. Wiese, do you have this witness
 4   under subpoena?
 5               MR. WIESE:     This witness?     Yes, we do.    But at
 6   this point we can release her.
 7               THE COURT:     All right.     You're free to go about
 8   your business then.
 9               THE WITNESS:     Thank you.
10                                  *******
11               MS. WIARD:     Thank you.     The People recall Bob
12   Davidson.
13               THE COURT:     All right.     Mr. Davidson can be
14   brought back in.     He's still under oath.
15                              ROBERT DAVIDSON
16   was called as a witness and, having been previously sworn,
17   was examined and testified as follows:
18               THE COURT:     Good afternoon.     You're still under
19   oath.
20               THE WITNESS:     Yes, sir.
21                            DIRECT EXAMINATION
22   BY MS. WIARD:
23               Q      Mr. Davidson, a couple things came up that I
24   wanted to direct your attention to that I did not get a
25   chance to ask you about.       When you were on the stand earlier
                                                          ND Appx., p.254 198



 1   we talked about when you came into the refinery room and
 2   found Mr. Donez.     Obviously your first concern was his state
 3   of injury and what you were going to do with that.       And I
 4   believe that you stated, and please correct me if I'm wrong,
 5   that his bump cap was off his head?
 6              A       I would have to say so just because of
 7   falling.   They don't have chin straps, they're not fastened
 8   to your head, so it would have come off probably.
 9              Q       Okay.   Did you take that bump cap off?
10              A       No.
11              Q       And the hairnet, do you recall if the
12   hairnet was on or off?
13              A       I don't fully recollect, but as things
14   transpired it was gone.
15              Q       It was on or off?
16              A       I would have to say it was off.   Only
17   because when Heather came into the room we moved him and I
18   don't know if it was her or I that found the blood, but at
19   that point there was no hairnet.
20              Q       Okay.   Did you take that hairnet off?
21              A       No, I didn't.
22              Q       There was an apron somewhere in between the
23   entry and where Mr. Donez's body was.      Was that apron
24   something that you brought into the room?
25              A       No.
                                                        ND Appx., p.255 199



 1             Q       Did you see an apron?
 2             A       I did not.   I was focused on Nick's position
 3   on the floor and went directly to him.
 4             Q       Did you remove anything out of Mr. Donez's
 5   pockets, either front or back pockets?
 6             A       No.
 7             Q       Did you move anything around his body at
 8   all, say any of his clothing, other than assisting him in
 9   sitting up?
10             A       No.
11             Q       When Mr. Donez -- when you were sitting him
12   up did you try to explain to him where he was and what his
13   condition was, how you had found him?
14             A       I just recollect asking him a question.    It
15   may have been Nick, what happened, and he did not seem to
16   acknowledge me.     He was looking around like he didn't know
17   where he was.     Just not aware of what was going on.
18             Q       And at some point then did you try to
19   explain to him where you are and how -- your condition and
20   that kind of thing?
21             A       Honestly I can't make an affirmative
22   statement to that so I'd have to say no.     I don't recollect
23   enough to say.
24             Q       I'm sorry to interrupt.   Do you know if
25   anyone else in the room, at least while you were there --
                                                             ND Appx., p.256 200



 1   and you may not know this -- tried to explain to Mr. Donez
 2   what was going on?
 3                A     Not to my recollection.
 4                Q     Okay.    Thank you.
 5                MS. WIARD:    Nothing further.
 6                THE COURT:    Cross-examination?
 7                              CROSS-EXAMINATION
 8   BY MR. WIESE:
 9                Q     Mr. Davidson, do you recall doing an
10   interview with Detective Vosburg, who is seated at the table
11   with Ms. Wiard?
12                A     Yes.
13                Q     That was on February 10 of this year.
14                A     Yes.
15                Q     And that was in the HR department at
16   Leprino?
17                A     Correct.
18                Q     And in that interview you told Detective
19   Vosburg that his, being Nick, his tools were scattered on
20   the floor and you were just waiting for people to show up;
21   correct?
22                A     I may have said that.       I don't recollect the
23   tools.     But my memory was fresh the day after versus today.
24                Q     Okay.    And also the written statement that
25   you did and that you provided to HR in this case relating to
                                                        ND Appx., p.257 201



 1   the incident on February 9.     And in that written statement
 2   you don't mention anything about finding any items on the
 3   floor when you went into the refinery room; correct?
 4             A     Correct.
 5             MR. WIESE:     I have nothing further, Judge.
 6             THE COURT:     Redirect?
 7                          REDIRECT EXAMINATION
 8   BY MS. WIARD:
 9             Q     In your statement when you were interviewed
10   by Detective Vosburg, how many days after the incident would
11   you think that interview occurred?
12             A     A few days.
13             Q     So you had some time to kind of think about
14   and process what you'd seen?
15             A     Probably.     I mean, it was an incident I've
16   not experienced before.
17             Q     Right.     And so if you told Detective Vosburg
18   that you saw items on the floor there would be no reason for
19   you to say that other than that was what you recollected?
20             A     Correct.
21             Q     But again, you didn't have anything to do --
22   didn't move those items that were on the floor from one
23   position to another, just noticed that they were --
24             A     Not to my recollection, no.
25             Q     And do you recall -- I think you had earlier
                                                          ND Appx., p.258 202



 1   said maybe a mallet.
 2             A     Yes.    Somewhere.
 3             Q     The red X?
 4             A     Yes.
 5             Q     But other than that mallet to you recall any
 6   other tools?
 7             A     No.
 8             Q     So you, in fact, did recollect seeing the
 9   mallet but that was about it?
10             A     I recall it because it was so different.
11   I'd never seen it before.
12             Q     Thank you.
13             MS. WIARD:    Nothing further.
14             THE COURT:    Jury questions.     All right.   Don't
15   believe are there are any.
16             So thank you.     You may step down.
17             The People may call their next witness.
18             MS. WIARD:    People call Officer Brackett.
19                             CINDY BRACKETT
20   was called as a witness and, having been sworn, was examined
21   and testified as follows:
22                          DIRECT EXAMINATION
23   BY MS. WIARD:
24             Q     Good afternoon.      Could you state your name
25   and spell your last name.
                                                        ND Appx., p.259 203



 1             A     Cindy Brackett, B-r-a-c-k-e-t-t.
 2             Q     What is your occupation?
 3             A     I'm a police officer for the City of Fort
 4   Morgan.
 5             Q     And how long have you been a police officer?
 6             A     Seventeen years.
 7             Q     And have all of those years been with Fort
 8   Morgan?
 9             A     Yes.
10             Q     What are your duties?
11             A     Patrol the city, investigate criminal
12   activity, community policing.
13             Q     Do you also end up doing interviews?
14             A     Yes.    Interviews.   Medicals.
15             Q     Okay.    And are you dispatched to assaults,
16   domestic violence, any sort of crime?
17             A     Yes.
18             Q     Do you recall being dispatched to Leprino
19   Foods back on February 9 of this year?
20             A     I do.
21             Q     And about what time in the morning were you
22   dispatched?
23             A     At 1059 hours.
24             Q     And where is Leprino located?
25             A     2400 East Beaver in Fort Morgan.
                                                        ND Appx., p.260 204



 1                Q    And that's in Morgan County?
 2                A    Yes, Morgan County.
 3                Q    When you got dispatched do you know what you
 4   were dispatched for?     Did they give you an idea what you
 5   were --
 6                A    All they said was a party was conscious and
 7   breathing.
 8                Q    Unconscious or conscious?
 9                A    Conscious.
10                Q    Where in Leprino did you end up going?
11                A    Well, Leprino's kind of in a closed area, so
12   I went to the front because they don't really allow you to
13   go anywhere.     One of the employees was nice enough to let me
14   in, and there was a group of people standing inside that
15   eventually escorted me back to where this occurred.
16                Q    So once you got back there do you know where
17   you ended up?
18                A    Well, not exactly because I zigged and
19   zagged and there's metal things everywhere and I was just
20   following where they were going.
21                Q    Do you know the name of the room that you
22   ended up in?
23                A    No, I do not.
24                Q    I'm going to draw your attention to the
25   blueprint behind you.     Does anything about that blueprint
                                                         ND Appx., p.261 205



 1   look familiar to you?
 2              A     May I just borrow it for one second?        Let's
 3   see.
 4              Q     According to Judge Singer north is at the
 5   top of the --
 6              THE COURT:   Probably better not go very far with
 7   that.
 8              A     I can't say off that.     I can tell you that
 9   when I went in there was a lot of metal containers on one
10   side and then to the left there was a dinky little room off
11   to the side that I had to go in to where the victim was.
12              Q     (By Ms. Wiard) Okay.    So I'm going to direct
13   your attention to the photographs laying in front of you,
14   and they are marked No. 2 through 8.     So if you want to
15   start with 2 and see if that looks like the room that you
16   were in.   And if it would help you I can also put them up on
17   the screen.
18              A     Oh, no.   I'm just trying to find 2.
19              What were you asking about 2?     I already forgot.
20              Q     If you look at the photograph in People's
21   Exhibit 2, does that look familiar to you?
22              A     Yes.   I mean, all the equipment, you know.
23   I didn't look that close at the equipment.      They had foam
24   all over the floor that I was walking over and people were
25   giving me things to put over my hair.      And so I recall
                                                          ND Appx., p.262 206



 1   seeing bigger machines than that.
 2               Q     So as you were walking through.     But when
 3   you got back to where the victim was.
 4               A     Oh, where the victim was.
 5               Q     Yeah.   Did you actually see the victim once
 6   you got back into that room?
 7               A     For about two seconds.     All I did was come
 8   into the entrance of that room.     They already had him on a
 9   backboard thrown up onto the stretcher and they were moving
10   him out.    I didn't look around much.     I started to follow
11   them out.
12               Q     Did you see anything on the floor when you
13   went into that room?
14               A     No, not that I can recall.
15               Q     About how many people would you say were in
16   the room when you got there?
17               A     At least six.   There was quite a few.
18               Q     Okay.   And were they standing around the
19   victim or were they placed in different areas in the room?
20               A     Most were standing around the victim.      You
21   had the ambulance crew and then a couple people helping the
22   ambulance crew and escorting them out and somebody following
23   behind.
24               Q     If I can direct your attention to I believe
25   that's People's Exhibit 6.     Is that the same that is on the
                                                         ND Appx., p.263 207



 1   screen up here?
 2                A    Yep.
 3                Q    Is this where there's an exit sign, is that
 4   where you went into the room there?
 5                A    I believe so.    Like I said, I was zig-zagged
 6   and escorted.     I didn't really look around.
 7                Q    When you saw the victim being placed on the
 8   backboard, was the ambulance crew in the doorway?      Where
 9   were they?
10                A    They were inside the room probably about
11   three or four feet in.      Just like when you come in the
12   corner. They were down there and they were just putting him
13   on the stretcher.
14                Q    So they were about three or four feet in the
15   room.   So if you look at that blueprint behind you and if
16   you see that one red line --
17                A    Okay.
18                Q    Right.    And that -- would that be about
19   three to four feet -- by scale, obviously -- three to
20   four feet within the room where they were loading him onto
21   the backboard?
22                A    I believe so.
23                Q    Okay.    Did you learn the name of the victim?
24                A    Not 'till the hospital.
25                Q    Okay.    How about did you learn the name of
                                                          ND Appx., p.264 208



 1   the individual who assaulted him?
 2               A     I was told that his first --
 3               MR. WIESE:     Judge, I'm going to object to hearsay.
 4               THE COURT:     Sustained.
 5               Q     (By Ms. Wiard) So you personally did not
 6   discover the name of the defendant other than what somebody
 7   told you?
 8               A     Yes.     His first name.
 9               Q     Okay.     Did you speak to anyone at Leprino?
10               A     Well, yes.     I went to human resources
11   because I needed information regarding the other person, and
12   they refused to give me anything.
13               Q     Okay.     So at some point, though, you did
14   learn the name of the defendant?
15               A     I did.     When I was at the hospital and the
16   victim came to, his wife in --
17               Q     Wait 'till she's -- I'm just asking if you
18   did subsequently learn.
19               A     Yes.
20               Q     You said you did go to the hospital?
21               A     I did.
22               Q     And did you interview anyone at the
23   hospital?
24               A     I guess you would say it was an interview.
25   I asked the victim Donez, Mr. Donez, if he knew Frank's last
                                                             ND Appx., p.265 209



 1   name.
 2              Q       Okay.     And did you subsequently get an
 3   address for the defendant?
 4              A       I did through dispatch.
 5              Q       Did you go to that address?
 6              A       I did.
 7              Q       And when you got to that address did you see
 8   a vehicle there?
 9              A       I did.
10              Q       Did you note the license plate on that
11   vehicle?
12              A       I did.     I ran the plate with dispatch and it
13   came back to --
14              Q       And who did the plate come back to?
15              A       Frank Levar.
16              Q       Thank you.
17              MS. WIARD:       I don't have anything further.
18              THE COURT:       Cross-examination?
19              MR. WIESE:       If I can have one second, Judge?
20              Judge, I have no questions.
21              THE COURT:       All right.   Appears not.
22              May this witness be excused?
23              MS. WIARD:       She may, Judge.
24              THE COURT:       People may call their next witness.
25              (End of requested proceedings.)
                                                      ND Appx., p.266 210



 1                       REPORTER'S CERTIFICATE
 2
 3   STATE OF COLORADO   )
                         )
 4   COUNTY OF MORGAN    )
 5
 6             I, ASHTON N. GOETHE, Official Court Reporter in
 7   and for the Thirteenth Judicial District, do hereby certify:
 8             That the foregoing proceedings were had at the
 9   time and place aforesaid; that the same was duly recorded by
10   me in machine shorthand and later reduced to typewriting;
11   that the foregoing is a true and correct transcript of my
12   shorthand notes thereof;
13             Done this 27th day of October, 2019.
14
15                                   /s/ Ashton N. Goethe
                                      Ashton N. Goethe, RPR
16
17
18
19
20
21
22
23
24
25
                                                  ND Appx., p.267



DISTRICT COURT, MORGAN COUNTY, COLORADO |
400 Warner Street                        |
Fort Morgan, CO 80701                    |
(970)542-3435                            |
________________________________________ |
                                         |
PEOPLE OF THE STATE OF COLORADO          |
v.                                       |
FRANK DONALD LEVAR, Defendant.           | *COURT USE ONLY*
________________________________________ | __________________
                                         |
For the People:                          | Case No. 16CR36
Rebecca R. Wiard, Esq.                   |
Deputy District Attorney                 |
400 Warner Street                        |
Fort Morgan, CO 80701                    |
(970)542-3420                            |
                                         |
For the Defendant:                       |
Paul Wiese, Esq.                         |
The Law Firm of Paul Wiese, L.L.C.       |
109 East Railroad Avenue                 |
Fort Morgan, CO 80701                    |
(970)370-2292                            |
________________________________________ | __________________
                   Reporter's Transcript
                         Jury Trial
                      October 5, 2016
___________________________________________________________

          THIS MATTER comes on for Jury Trial on October 5,
2016, at 8:35 a.m., before HONORABLE MICHAEL K. SINGER,
District Court Judge.




                    Ashton N. Goethe, RPR
                                                     ND Appx., p.268   2




 1                              INDEX
 2   WITNESS NAME                                               Page
 3        Steve Vosburg
               Direct Examination by Ms. Wiard...............    3
 4             Cross-Examination by Mr. Wiese................    21
               Redirect Examination by Ms. Wiard.............    32
 5        Thomas Lopez
               Direct Examination by Ms. Wiard...............    35
 6             Cross-Examination by Mr. Wiese................    40
          Richard Tucker
 7             Direct Examination by Ms. Wiard...............    41
               Cross-Examination by Mr. Wiese................    47
 8             Redirect Examination by Ms. Wiard.............    50
          David Ocanas
 9             Direct Examination by Ms. Wiard...............    52
               Cross-Examination by Mr. Wiese................    57
10             Redirect Examination by Ms. Wiard.............    59
11
12
13
14
15
16
     EXHIBITS
17
     People's Exhibits No. 9 and 10 Entered into
18   Evidence................................................    8
     People's Exhibit No. 17 Entered into Evidence...........    14
19   People's Exhibit No. 11 Entered into Evidence...........    17
     People's Exhibits No. 12 and 13 Entered into
20   Evidence................................................    19
21
22
23
24
25




                         Ashton N. Goethe, RPR
                                                              ND Appx., p.269   3




 1                         P R O C E E D I N G S
 2   (The following is a partial transcript.           All other
 3   proceedings were reported, but are not part of this
 4   transcript pursuant to instruction of the ordering party.)
 5                                   *******
 6                (Jury entered the courtroom, and the following
 7   proceedings were had in the presence and hearing of the
 8   jury:)
 9                THE COURT:     We will let the record reflect the
10   jury is now present in the courtroom.          Thank you again for
11   your patience.
12                But we are ready to go, so the People may call
13   their next witness.
14                MS. WIARD:     Thank you.    The People call Detective
15   Vosburg.
16                                STEVE VOSBURG
17   was called as a witness and, having been sworn, was examined
18   and testified as follows:
19                             DIRECT EXAMINATION
20   BY MS. WIARD:
21                Q     Good morning.
22                A     Good morning.
23                Q     Could you state your name and spell your
24   last name.
25                A     Steve Vosburg, V-o-s-b-u-r-g.




                               Ashton N. Goethe, RPR
                                                           ND Appx., p.270   4




 1             Q     What is your occupation?
 2             A     I'm a detective with the Fort Morgan Police
 3   Department.
 4             Q     How long have you been with the Fort Morgan
 5   Police Department as a detective?
 6             A     As a detective, six years.
 7             Q     Prior to becoming a detective were you with
 8   Fort Morgan as a patrol officer?
 9             A     Yes.
10             Q     How long?
11             A     I'm starting my 16th year now.        So if you
12   want to credit the time it's 15 years and a couple months.
13             Q     And then prior to that were you with other
14   law enforcement agencies?
15             A     Yes.     Prior to coming to Fort Morgan Police
16   Department I was with the Colorado Department of Corrections
17   in Sterling for two years.     Prior to that I was with the
18   Brush Police Department for ten years.        And prior to that I
19   was with the Washington County Sheriff's Office for 18
20   years.
21             Q     As a detective what are your duties?
22             A     Primarily major cases.        Crimes against
23   persons, felony cases.     Sexual assaults.    Assist the patrol
24   division in more complicated cases.     A lot of frauds and
25   things that are time consuming cases that needed to be




                            Ashton N. Goethe, RPR
                                                        ND Appx., p.271   5




 1   chased down that they don't have time to work on.     So the
 2   more complicated cases and the more major cases, basically.
 3             Q     Okay.     So something in the nature of a
 4   second degree assault would be something you would follow up
 5   on and do investigation?
 6             A     Yes.
 7             Q     And in this case were you asked to do a
 8   follow-up on a second degree assault or a possible second
 9   degree assault at Leprino back on February 9 of 2016?
10             A     Yes, I was.
11             Q     And how did that case come to you?
12             A     We heard the dispatch call for an
13   unconscious male medical assist out at the Leprino cheese
14   factory, and later we were requested by patrol to help
15   Officer Brackett responding with additional follow-up that
16   she might need any help.
17             Q     Did you initially respond at Leprino?
18             A     Initially we did not respond to Leprino
19   because the victim had already been transported to the
20   Colorado Plains Medical Center in Fort Morgan.     So that's
21   the location we went to.     We knew that Officer Brackett was
22   already there so we went to that location.
23             Q     And when you arrived at Colorado Plains
24   where did you go?
25             A     To the emergency room.




                            Ashton N. Goethe, RPR
                                                              ND Appx., p.272   6




 1                Q      And when you got to the emergency room did
 2   you contact the victim or did you look for the doctor?
 3                A      Initially I was briefed by Officer Brackett,
 4   who pointed out what room the victim was being treated in
 5   and she had advised me that his wife was there.          And I did
 6   speak to his wife and subsequently spoke to the victim.            And
 7   also to the treating emergency room doctor.
 8                Q      Did you -- when you talked to the victim
 9   were you able to see his injuries?
10                A      Yes.     Well, somewhat because he had a
11   cervical collar on his neck and I could not see his neck at
12   that point in time.        But I did observe the injuries to his
13   facial area.
14                Q      Were you able to see any injuries to the
15   back of his head?
16                A      I could tell that there was a bump on the
17   back of his head, but I didn't try to move him around too
18   much because he was laying down face up and didn't want to
19   move him because of the fact that he had that cervical
20   collar on.       I didn't want to cause any additional injury to
21   him by moving him around.
22                MS. WIARD:      If I may approach, Judge?
23                THE COURT:      Yes, you may.
24                Q      (By Ms. Wiard) I'm handing you what's been
25   marked as People's Exhibit -- People's Exhibits 9 and 10.




                                Ashton N. Goethe, RPR
                                                            ND Appx., p.273   7




 1   Do you recognize those?
 2                A     Yes, I do.     These are photos that I took at
 3   the Colorado Plains Medical Center of the victim laying in
 4   his hospital bed, one with a scale and one without a scale.
 5                Q     And those are photos that you say you took?
 6                A     I'm sorry?
 7                Q     You took those photos?
 8                A     Yes, I did.
 9                Q     Are those fair and accurate copies, I guess,
10   of the photographs that you took?
11                A     Yes.
12                Q     Do they fairly and accurately depict the
13   injuries that you saw on February 9?
14                A     Yes.
15                MS. WIARD:     Move to admit 9 and 10.
16                THE COURT:     Objection or voir dire?
17                MR. WIESE:     Judge, we just wanted to confirm which
18   one is 9 and which is 10.
19                MS. WIARD:     Exhibit 9 is the one without the --
20                THE WITNESS:     People's Exhibit 9 is the picture of
21   the victim's face, and People's Exhibit 10 is the picture of
22   his face with the scale.
23                MR. WIESE:     With that clarified, Judge, I have no
24   objection.
25                THE COURT:     Thank you very much.   The People's




                               Ashton N. Goethe, RPR
                                                             ND Appx., p.274   8




 1   Exhibits 9 and 10 are admitted.
 2                (People's Exhibits No. 9 and 10 were received into
 3   evidence.)
 4                MS. WIARD:     Move to publish, Judge.
 5                THE COURT:     And you may publish them.
 6                MS. WIARD:     Thank you.   I will do that on the
 7   screen.
 8                Q     (By Ms.Wiard) So that's People's Exhibit 9;
 9   is that correct?
10                A     Yes.
11                Q     And as you said, you noticed a bump on which
12   side of his head?
13                A     I believe it was on the right side top
14   portion of his head.
15                Q     Okay.     And this is obviously the left side
16   here?
17                A     Yes.
18                Q     And then People's 10, that's with the scale.
19   Why do you do that?
20                A     It's important to be able -- if there is an
21   injury to anyone it's important to document the size, the
22   proper size of the injury, and by placing a scale -- by
23   taking one without a scale it shows what the face looked
24   like and you weren't trying to hide or cover up anything.
25   Then we'd take and place a scale in there, try to take




                               Ashton N. Goethe, RPR
                                                           ND Appx., p.275   9




 1   essentially the same picture with the scale in there to
 2   indicate a proportion of any injuries that may be noted in
 3   the photograph.
 4             Q        Now, it's difficult to see in these
 5   photographs, but could you tell if the bruising here or the
 6   puffiness extended down into the neck region?        Were you able
 7   to tell that?
 8             A        I could not tell that because of the
 9   cervical collar.
10             Q        Okay.     Thank you.
11             So after you talked to -- you said you talked to
12   Dr. Hernandez; is that correct?
13             A        That's correct.
14             Q        And did you end up -- did you talk to
15   Dr. Hernandez that morning or did you go back and talk to
16   him later in the day?
17             A        We talked to him initially at the hospital
18   when I tried to get him to sign the serious bodily injury
19   form, and he said he wanted to consult a little bit with
20   some other doctors and do some further tests before he made
21   that determination.        And I spoke to him later in the day
22   where he did sign the form and we spoke in more detail later
23   on.
24             Q        Okay.     Now, did you go back to Leprino?
25             A        Yes.     Later in the afternoon Sergeant Sharp,




                               Ashton N. Goethe, RPR
                                                            ND Appx., p.276 10



 1   myself, and Chief Sagel went to Leprino.
 2                Q       And did you begin an investigation at that
 3   point?
 4                A       Yes, we did.
 5                Q       And interviewed the various witness at
 6   Leprino?
 7                A       Initially we took a tour of the area where
 8   this incident happened and then returned to the human
 9   resources offices in the conference room and spoke to some
10   of the witnesses that were available on shift that day at
11   the plant.
12                Q       So when you took the tour were you able to
13   take photographs of the area where the assault took place?
14                A       Sergeant Sharp was able to take some with
15   his cell phone.        We were restricted.   Leprino is kind of a
16   closed business that you have to sign in with the security
17   detail outside, announce what your intention is, go to the
18   building.        Have to have someone meet you at the building to
19   let you in the building.        And then when we met with that
20   person then we were provided with an overcoat, booties for
21   our shoes, a hairnet, and a hard hat.        We had to take off
22   any weapons that we had and secure them in the office.           We
23   then took a tour of the particular area where this incident
24   happened.        That was referred to as the refinery room in the
25   weigh department at Leprino Foods.




                               Ashton N. Goethe, RPR
                                                         ND Appx., p.277 11



 1             Q     Okay.     And if you turn around and look at
 2   Exhibit 1 is that the room you were in?
 3             A     Yes, it is.
 4             Q     Now, when you went in that room was there
 5   any evidence at all left in the room as far as you were made
 6   aware of or as far as you could see?
 7             A     No.     The room was vacant of any remnants of
 8   any struggle or anything that had happened had already been
 9   washed down.   The floor was wet.    It was sanitized and it
10   was pretty clean, and there was just the normal equipment
11   that's found in that room at the time when we were in there.
12   So it was difficult to determine exactly the location where
13   the incident had occurred.
14             Q     Okay.     Now, in front of you are People's
15   Exhibits 2 through 8.     If you could look through those and
16   tell me if those are the photos that you took.      Or that I
17   guess Sergeant Sharp took.
18             A     Yes, those are photos that Sergeant Sharp
19   took when we took our tour of the refinery room.
20             Q     And in any of those photos were there any --
21   you saw yesterday that Mr. Davidson with a red X made a mark
22   where he believed he had found a mallet.      Or had seen a
23   mallet, not found a mallet.     You did not see that mallet on
24   the floor when you were there?
25             A     It was not there.




                           Ashton N. Goethe, RPR
                                                           ND Appx., p.278 12



 1                Q     Was that later provided to you?
 2                A     Yes, it was.
 3                Q     And how was it provided to you?
 4                A     On February 23 when we returned to the human
 5   resources offices of Leprino Foods the human resources
 6   manager, Risa Esterly, provided the mallet to us at the
 7   conclusion of our interviews with some additional employees
 8   that we had followed up with that weren't previously
 9   available.
10                Q     And were you aware of where this mallet came
11   from when she provided that to you?
12                A     She told me that it was the mallet that
13   Nicolas Donez had with him when he was in the refinery room
14   and had been picked up by their personnel along with his
15   hard had, his hairnet, and some other personal items.
16                Q     Did you take anything other than the mallet
17   into evidence?
18                A     We did not.     Only took the mallet.
19                MS. WIARD:     If I could approach, Judge?
20                THE COURT:     Yes, you may.
21                Q     (By Ms. Wiard) I'm handing you what's been
22   marked as People's Exhibit 17.        Do you recognize that?
23                A     Yes, I do.
24                Q     What is that?
25                A     It's a rubber mallet with a yellow




                               Ashton N. Goethe, RPR
                                                       ND Appx., p.279 13



 1   fiberglass handle with a black grip on it.    Kind of a hard
 2   rubber plastic head commonly referred to as a dead-blow
 3   hammer.
 4               Q   Is there any initials, evidence tape,
 5   anything on that?
 6               A   Nothing on the item itself.    However, on the
 7   packaging for the item it's enclosed in is the packaging
 8   that I processed it on the following day on February 24 of
 9   2016 at 9:30 in the morning.
10               Q   Okay.
11               A   And initialed both ends of the seal and
12   placed the evidence sticker on there for this case.
13               Q   Okay.   And did anybody -- once you got that
14   mallet did you hand that off to anybody or did you place it
15   in there?
16               A   I took it into possession out at the Leprino
17   Foods factory, placed it into evidence myself where it's
18   been since that time.
19               Q   So is that mallet you're holding in People's
20   17 the same exact mallet that you received from Leprino?
21               A   Yes, it is.
22               Q   Has it been previous opened, that bag?
23               A   It has not.
24               Q   And how do you know that?
25               A   The integrity seals with my initials and the




                         Ashton N. Goethe, RPR
                                                              ND Appx., p.280 14



 1   date are still in tact on the plastic tubing, and that
 2   indicates to me that the seal has not been broken and it
 3   hasn't been opened.
 4                Q     Is that the first time since you took that
 5   into evidence that you have retrieved it from evidence?
 6                A     Yes.
 7                Q     And to your knowledge no one else has taken
 8   that out of evidence?
 9                A     That's correct.
10                Q     And if they had would there be notification
11   or some indication on there that it had been taken out of
12   evidence?
13                A     Yes.
14                MS. WIARD:     Move to admit People's 17.
15                THE COURT:     Any objection or voir dire?
16                MR. WIESE:     Give me one second, Judge.
17                Judge, for purposes of admitting it I don't have
18   any an objection, but I will have cross-examination about
19   the circumstances under which it was found and all that.
20   But for purposes of yes, it's in an evidence bag and all --
21   I don't have an objection to that.
22                THE COURT:     Very well.   Exhibit 17 is admitted.
23                (People's Exhibit No. 17 was received into
24   evidence.)
25                MS. WIARD:     Thank you.




                               Ashton N. Goethe, RPR
                                                         ND Appx., p.281 15



 1             Q     (By Ms. Wiard) Now, you said that then later
 2   on -- and I don't know if it was that day or how many days
 3   later -- you went back and spoke to Dr. Hernandez and picked
 4   up the serious bodily injury form.
 5             A     I believe it was that day that we picked up
 6   the serious bodily injury form.
 7             Q     On the 10 or the 9?
 8             A     On the 9.
 9             Q     And did Dr. Hernandez find serious bodily
10   injury?
11             A     He did.
12             MR. WIESE:     And Judge, I would object to the
13   detective testifying to what somebody else found, especially
14   since that's essentially a verbal statement.      It can be
15   testified to by Dr. Hernandez.
16             THE COURT:     I would agree, so I'll sustain.
17             MS. WIARD:     That's fine.   Thank you, Judge.
18             Q     (By Ms. Wiard) Now, did you also follow up
19   and interview the defendant?
20             A     Yes, I did.
21             Q     And when did you do that?
22             A     February 10, 2016.      Approximately 1:00 p.m.
23             Q     And in that interview did the defendant
24   admit to assaulting Nick Donez?
25             A     Yes, he did.




                            Ashton N. Goethe, RPR
                                                           ND Appx., p.282 16



 1             Q     And did you record that interview?
 2             A     Yes, I did.
 3             Q     And have you listened to the interview since
 4   that recording took place?
 5             A     Yes.
 6             MS. WIARD:     If I could approach, Judge?
 7             THE COURT:     Yes, you may.
 8             Q     (By Ms. Wiard) I'm handing you what's been
 9   previously marked as People's Exhibit 11.      Do you recognize
10   that?
11             A     Yes.     It's the interview that I listened to
12   today just a little while ago in reference to this case that
13   concerns the interview that I had with Frank Levar.
14             Q     And how do you know that that is the same
15   interview that you listened to?
16             A     It has my initials on there, today's date,
17   the case number, and Mr. Levar's name.
18             Q     Is that a fair and accurate copy of the
19   recorded interview that you conducted with the defendant?
20             A     It's a copy of a redacted interview.
21             Q     Okay.     Is it a fair and accurate --
22             A     It is the same interview that I conducted
23   with Mr. Levar minus what was required to be taken out.
24             Q     Okay.
25             MS. WIARD:     Move to admit People's 11.




                            Ashton N. Goethe, RPR
                                                             ND Appx., p.283 17



 1                THE COURT:     Any objection?
 2                MR. WIESE:     No objection, Judge.
 3                THE COURT:     Exhibit 11 is admitted.
 4                (People's Exhibit No. 11 was received into
 5   evidence.)
 6                MS. WIARD:     And move to publish?
 7                THE COURT:     You may do so.
 8                MS. WIARD:     Thank you, Judge.
 9                THE COURT:     Ladies and gentlemen, this will be
10   about 20 minutes in length.
11                (People's Exhibit No. 11 was published to the
12   jury.)
13                THE COURT:     The record will reflect that Exhibit
14   11 has been published.
15                MS. WIARD:     If I may approach, Judge?
16                THE COURT:     Yes, you may.
17                Q     (By Ms. Wiard) Now, Detective Vosburg,
18   during the interview it sounds like the defendant showed you
19   how he pushed Nick Donez and then what Nick did back to him;
20   is that correct?
21                A     That's correct.
22                Q     So can you show the jury how Mr. Levar
23   showed you what he did to Nick?
24                A     As I was standing next to Mr. Levar, we were
25   a foot and a half or so apart, he took his left hand and




                               Ashton N. Goethe, RPR
                                                        ND Appx., p.284 18



 1   pushed it against my chest and pushed me back approximately
 2   a step or so.   And then he said that Nick came back towards
 3   him with both fists like you would do a fist bump and hit
 4   him in the chest.
 5             Q     And was that straight forward that he showed
 6   you, like this (indicated)?
 7             A     Yes.
 8             Q     And did you ever see him make any motion
 9   where he took both his fists and lifted them up this way
10   (indicated)?
11             A     He did not.
12             Q     Or the other direction?
13             A     He did not.
14             Q     Or toward his face?
15             A     He did mention when I spoke to him -- and
16   it's in the interview -- that one of his hands -- and I
17   believe it was the left hand -- slipped up when he did that.
18   Could have happened by a defensive move by Frank where he
19   threw his hands up and caused Mr. Donez's hands to go up and
20   knock his glasses off.     But that's speculation on my part.
21             Q     But in the interview, as you just heard, at
22   no time did he ever say that Mr. Donez hit him or
23   intentionally knocked his glasses off?
24             A     No.
25             Q     Now, you took photos of his knuckles and he




                            Ashton N. Goethe, RPR
                                                            ND Appx., p.285 19



 1   said that he was injured in his chest as well; is that
 2   correct?
 3               A     Yes.
 4               MS. WIARD:     If I may approach, Judge?
 5               THE COURT:     You may.
 6               Q     (By Ms. Wiard) I'm handing you what's been
 7   marked as People's Exhibits 12 and 13.        Do you recognize
 8   those?
 9               A     Yes.     Exhibit 12 is a closeup picture of the
10   right fist or right knuckles of Mr. Levar.        And the Exhibit
11   No. 13 is a close-up picture of a red mark on what I believe
12   is Mr. Levar's left pectoral muscle.
13               Q     Okay.     And do those photos accurately and
14   fairly depict the injuries that you saw on the 10 of
15   February?
16               A     Correct.
17               MS. WIARD:     Move to admit People's 12 and 13.
18               MR. WIESE:     No objection.
19               THE COURT:     Exhibits 12 and 13 are admitted.
20               (People's Exhibits No. 12 and 13 were received
21   into evidence.)
22               MS. WIARD:     Move to publish.
23               THE COURT:     You may do so.
24               Q     So this is People's 12 (indicated), and this
25   was the focus right here was that part of the knuckle?




                              Ashton N. Goethe, RPR
                                                           ND Appx., p.286 20



 1             A        Yes.
 2             Q        And did you note -- it's hard to tell in
 3   this photograph.     Did it appear that it was swollen?
 4             A        It did not appear to be swollen to me.
 5             Q        And then this is the injury to the chest,
 6   that red mark there (indicated)?
 7             A        Yes.
 8             Q        And you believe that was on the left did you
 9   say, or the right?
10             A        I don't know positively, but I believe it
11   was on the left.
12             Q        Right maybe in between the breastbone there,
13   or near the breastbone?
14             A        Yes.
15             Q        Thank you.
16             THE COURT:        Exhibit 13, how large is that bruise
17   you're seeing there?
18             THE WITNESS:        Approximately the size of a pencil
19   eraser in diameter.
20             THE COURT:        Thank you.
21             Q        (By Ms. Wiard) Now, did you also receive a
22   written statement that the defendant wrote?
23             A        Yes.
24             Q        Regarding what happened.
25             A        Yes, I did.




                               Ashton N. Goethe, RPR
                                                            ND Appx., p.287 21



 1             Q        And how did you receive that statement?
 2             A        I received that in our follow-up interview
 3   with Risa Esterly, the manager from human services at
 4   Leprino, on February 9 of 2016 when we went out to talk to
 5   the witnesses involved.
 6             Q        Thank you.     And do you see the defendant,
 7   Frank Levar, in court today?
 8             A        Yes.     He's seated at the defense table next
 9   to Mr. Wiese and Mr. Wiese's investigator.         He's wearing a
10   turquoise shirt.     He has glasses and very short cut hair.
11             Q        Thank you.
12             MS. WIARD:        If the record could reflect that this
13   witness has identified the defendant subject to cross.
14             THE COURT:        The record will so reflect.
15             MS. WIARD:        Thank you.   I have nothing further.
16             THE COURT:        Cross-examination?
17                              CROSS-EXAMINATION
18   BY MR. WIESE:
19             Q        Good morning, Detective Vosburg.
20             A        Good morning.
21             Q        Now, when you had gone back to Leprino --
22   well, not gone back to, but went there the first time on
23   February 9 and you testified you were escorted back into the
24   refinery section; is that correct?
25             A        Yes.




                               Ashton N. Goethe, RPR
                                                           ND Appx., p.288 22



 1             Q     And while you were down there Sergeant Sharp
 2   was allowed to take some pictures.
 3             A     Yes.
 4             Q     But there was some limitations on the
 5   pictures based on machinery that Leprino claims is
 6   proprietary in nature; correct?
 7             A     That's correct.
 8             Q     Now, you were also asked about did you see
 9   any evidence there by Ms. Wiard.     Do you recall that?
10             A     I do.
11             Q     So but you saw actually no loose evidence
12   there.
13             A     No loose evidence.        That's correct.
14             Q     Right.     Because the things that Sergeant
15   Sharp took photos of that are in these exhibits that the
16   jury have seen, that's also evidence in this case; correct?
17             A     Well, that is evidence in this case.        And
18   that's like the room, the dimensions of the room and how
19   that was laid out.
20             Q     Sure.     But that's not the kind of evidence
21   you can pick up and put in an evidence bag.
22             A     No.     That's correct.
23             Q     Now, if you'd seen any evidence, loose
24   evidence you could pick up and put in an evidence bag or
25   collect, you would have collected that; correct?




                            Ashton N. Goethe, RPR
                                                        ND Appx., p.289 23



 1              A    Correct.
 2              Q    Because that is what you were trained to do.
 3              A    That's correct.
 4              Q    And you have also as part of your law
 5   enforcement training you have been trained over the years
 6   that there are certain evidence collection techniques;
 7   correct?
 8              A    That's correct.
 9              Q    And those techniques include such things as
10   noting the location where an item is found?
11              A    Yes, sir.
12              Q    Right.     And that can be done, like, either
13   noting it in a report or maybe putting a marker down and
14   taking a photo of the marker next to the item; correct?
15              A    Correct.
16              Q    Okay.    And that can also be done in other
17   ways, again, by packaging the item and marking on the
18   outside out of the packaging where the item was found;
19   correct?
20              A    Correct.
21              Q    It can also include photographing the item
22   in place before it's moved; correct?
23              A    Correct.
24              Q    And the purpose of doing those things, such
25   as photographing or noting the location of potential pieces




                         Ashton N. Goethe, RPR
                                                         ND Appx., p.290 24



 1   of evidence, is so that in the future if a case came to
 2   court or there was a hearing there wouldn't be any questions
 3   about where those items were at or where they were located
 4   like there has been during this trial; correct?
 5             A      Correct.
 6             Q      Now, shifting your focus to February 24.
 7   You had gone back to the Leprino plant to do some follow-up
 8   interviews, and you also met with Risa Esterly; correct?
 9             A      Correct.
10             Q      And at the end of those interviews you
11   collected the hammer that you identified earlier from
12   Ms. Esterly; correct?
13             A      Correct.
14             Q      And you wrote a report about that follow-up
15   visit to Leprino on the 23?
16             A      Yes, I did.
17             Q      And you routinely write reports about the
18   different steps that you take in an investigation; correct?
19             A      Correct.
20             Q      And that's very standard for you to do?
21             A      Most of the time, yes.
22             Q      Yes.     And that is, again, so that you can
23   document what people -- and it's a summary, but it's a
24   summary that documents important things, like what people
25   said; correct?




                             Ashton N. Goethe, RPR
                                                        ND Appx., p.291 25



 1             A     Correct.
 2             Q     What items you collected?
 3             A     Also correct.
 4             Q     Okay.     And you try to get the information in
 5   those reports as accurate as possible; correct?
 6             A     Correct.
 7             Q     And you did, in fact, write a follow-up
 8   report about the -- about the 2-23 follow-up investigation
 9   at Leprino Foods; correct?
10             A     Yes, I did.
11             Q     And amongst the information in that report
12   you noted that you collected a rubber mallet from Risa
13   Esterly; correct?
14             A     Correct.
15             Q     In that same report --
16             MR. WIESE:     Just a second, Judge.
17             Q     (By Mr. Wiese) In that same report you state
18   that Risa Esterly told you that the rubber mallet was among
19   the items collected by Heather Donez in the refinery room on
20   February 9; correct?
21             A     Correct.
22             Q     And you further note that Risa Esterly
23   informs you that after the items were collected they were
24   stowed away in a locker and later given to Ms. Esterly?
25             A     I recall the items being stowed away in a




                            Ashton N. Goethe, RPR
                                                        ND Appx., p.292 26



 1   storage locker, but I'm not positive about who they were
 2   given to.
 3               Q   I'll reword that question slightly.     You
 4   note -- Ms. Esterly told you that quote, When his wife was
 5   called to the location where this happened she collected
 6   those items and stored them away in a locker and later wound
 7   up giving them to Risa Esterly from human resources, who in
 8   turn provided them to me at approximately 11:30 a.m.;
 9   correct?
10               A   If that's what's written in my report then
11   that's probably the best recollection of it.     I don't recall
12   it right now specifically, but if I wrote that in my report
13   that's probably what was said.
14               Q   And so of course that report contains
15   nothing about other members of Leprino Food's staff being
16   involved in the collection of that mallet; correct?
17               A   Correct.
18               Q   And it's your understanding from that report
19   that the mallet was collected in the refinery room on
20   February 9; correct?
21               A   Yes.
22               Q   So on February 24 it would have been 14 days
23   later that you received that mallet?
24               A   Also correct.
25               Q   Okay.     And so your only knowledge that that




                            Ashton N. Goethe, RPR
                                                         ND Appx., p.293 27



 1   mallet is, in fact, the one that was collected in the
 2   refinery room on February 9 is what you were told by Risa
 3   Esterly?
 4              A     Correct.
 5              Q     And where it was or who handled it in
 6   between you have no clue; correct?
 7              A     I do not.     I understand that according to
 8   Ms. Esterly they had some sort of a chain of custody
 9   documentation, but I did not physically see that.
10              Q     So you didn't see any kind of chain of
11   custody documentation?
12              A     No.
13              Q     And it's your understanding that some other
14   items were collected along with the mallet on February 9?
15              A     Yes.
16              Q     But you don't know what those items were?
17              A     Other than what I was basically told and
18   what I had heard was that --
19              Q     Hold on.     You don't personally -- you did
20   not see the list of the items that were collected; correct?
21              A     Correct.
22              Q     And in fact you have no way of knowing --
23   I'll withdraw that question.
24              Now, I want to go back to earlier when you were
25   testifying about being in the refinery room and some




                             Ashton N. Goethe, RPR
                                                           ND Appx., p.294 28



 1   photographs being taken.        There was one photograph that had
 2   to be cropped or altered somewhat by Leprino to take out
 3   some proprietary information that was in it; correct?
 4             A     Correct.
 5             MR. WIESE:     Are the exhibits from yesterday up
 6   there, Judge?
 7             THE COURT:     I believe they're all there.       Yes,
 8   sir.
 9             MR. WIESE:     Can I approach?
10             THE COURT:     Yes.
11             Q     (By Mr. Wiese) So Detective Vosburg,
12   directing your attention to People's Exhibit 4.        Is that the
13   photograph that was cropped by Leprino Foods?
14             A     Yes, it was.
15             Q     And so you got this photograph a few days
16   after the others were taken?        Or did they crop it the same
17   day?
18             A     Well, this particular photograph is the
19   whole photograph.   The cropped version that we got we did
20   receive a few days later.        But this appears to be a
21   photograph of the whole area that you're talking about.
22             And the reason that we got this at a later point
23   in time, one of the employees noticed that there was a bent
24   portion of a bracket that holds up some sort of electronic
25   device that's sitting on this shelf that they said was not




                            Ashton N. Goethe, RPR
                                                         ND Appx., p.295 29



 1   normally like that.
 2              Q     Okay.     So that was important to your
 3   investigation that that shelf was bent?
 4              A     Yes.
 5              Q     Now, can you just point out to the jury what
 6   part -- I don't know if you can see it in the photograph or
 7   not -- what shelf you're talking about being bent?
 8              A     In this photograph this is the proprietary
 9   device here (indicated), but is sits on a metal shelf that's
10   right here (indicted).      But on this corner of the shelf
11   that's there it appears to be bent down a little ways.         It
12   doesn't lay perfectly horizontal or level across.      It's
13   actually out of joint or out of what appears to be a level
14   shelf.   And we thought perhaps that may be an important
15   factor in this case, but we didn't know.
16              Q     So it was your understanding that that had
17   not been that way at least before the investigation?
18              A     That's correct.
19              Q     Now, People's 4, can you show the jury on
20   People's Exhibit 1 what that is depicting as compared to
21   People's Exhibit 1?
22              A     This is People's Exhibit 1 (indicated)?
23              Q     Yes.
24              A     Okay.     This is the area where that shelf
25   would have been is right here (indicated), which is just




                             Ashton N. Goethe, RPR
                                                           ND Appx., p.296 30



 1   above where Mr. Donez was laying on the floor on either one
 2   of these two diagrams here.        So the proprietary device set
 3   on that shelf on those two legs that came up about three,
 4   three and a half feet up above the floor level.
 5             Q        Thank you.
 6             Now, I'd like you to shift your focus to the
 7   February 10 interview with Mr. Levar that we had just heard.
 8             A        Okay.
 9             Q        And this took place -- you were actually
10   outside of his home when this happened?
11             A        That's correct.     616 West 6th Avenue, City
12   of Fort Morgan, County of Morgan, State of Colorado.
13             Q        And in the interview -- first off I would
14   ask so even though this is a recorded interview obviously
15   you were there in person so you were able to see him in
16   person; correct?
17             A        Correct.
18             Q        And when you told him about the injuries to
19   Mr. Donez's throat he was genuinely surprised; correct?
20             A        He appeared to be; yes.
21             Q        And fair to say he was even shocked?
22             A        Yes.
23             Q        And at one point you were asking -- at one
24   point you asked Mr. Donez to describe -- you used the term
25   scuffle, but that was your term to explain the physical




                               Ashton N. Goethe, RPR
                                                        ND Appx., p.297 31



 1   altercation between them; correct?
 2             A     Correct.
 3             Q     And you also at one point asked him to the
 4   effect if he -- referring to Nick Donez -- got in your face
 5   and invaded your space.     But that, again, was your term?
 6             A     That was my term.
 7             Q     Right.     And then Mr. Donez -- or I'm sorry,
 8   Mr. Levar answered that question.
 9             A     Yes.
10             Q     Now, the injuries that are shown in People's
11   Exhibit 9 that show the injuries to Mr. Donez's face, you
12   noted to Mr. Levar on February 10 that those injuries were
13   consistent with Mr. Donez being punched twice?
14             A     I don't know about being punched twice, but
15   I said that they were consistent with how it had been
16   reported to me that it had happened, or how he had been
17   struck.
18             Q     Let me reword that.     Mr. Levar had told you
19   that he struck Mr. Donez twice; correct?
20             A     Right.
21             Q     And then your response was -- and not an
22   exact quote -- but to the effect of that the injuries to Mr.
23   Donez were consistent with being struck twice?
24             A     Correct.
25             MR. WIESE:     If I can have just a second, Judge?




                            Ashton N. Goethe, RPR
                                                           ND Appx., p.298 32



 1              THE COURT:     Sure.
 2              MR. WIESE:     Judge, I have nothing further at this
 3   time.
 4              THE COURT:     Redirect?
 5                           REDIRECT EXAMINATION
 6   BY MS. WIARD:
 7              Q     Detective Vosburg, you interviewed a number
 8   of individuals in this case; correct?
 9              A     Correct.
10              Q     And there were a number -- were there a
11   number of individuals that confirmed that they saw a mallet
12   on the floor in the refinery room near Mr. Donez?
13              A     Yes.
14              Q     As far as other items to collect, did you
15   ever ask to collect any other items?
16              A     We asked for a lot of things, but the lack
17   of cooperation from personnel at Leprino Foods was extremely
18   out of the ordinary.      It wasn't anything customary like we
19   would normally conduct an investigation, and we felt quite
20   hampered by their cooperation.        We asked for a lot of
21   things, but we were denied almost everything.
22              Q     In terms of these other items that were
23   supposed to have been collected, the keys and the pen and
24   those sorts of things, were those items that you wanted to
25   collect?




                             Ashton N. Goethe, RPR
                                                         ND Appx., p.299 33



 1             A      No.     The only thing I was extremely
 2   interested in was the mallet.
 3             Q      So the other things you didn't feel were
 4   necessary to the investigation?
 5             A      I did not at the time.
 6             Q      Now, you have been in law enforcement for
 7   over 30 years, 35 years.
 8             A      It'll be 45 years the 1 of December.
 9             Q      And in your 45 years you have interviewed
10   numbers of defendants, I would assume.
11             A      Yes.
12             Q      And in those interviews at least a few of
13   them have been assaults.
14             A      Yes.
15             Q      And is it unusual for a defendant after an
16   assault to appear to be shocked or surprised by the injuries
17   to the victim?
18             A      Yeah.
19             MR. WIESE:      Judge, I would object because that's
20   just a general question.      It's not relating specifically to
21   the interview with Mr. Levar, and I don't know -- so I would
22   just object on those grounds.      Certainly that it's too
23   broad.
24             THE COURT:      Well, it's related to his experience,
25   that's why it's broad.      I believe the door was opened to




                             Ashton N. Goethe, RPR
                                                              ND Appx., p.300 34



 1   that, so I'll permit him to answer that question.
 2               A       Yes.
 3               Q       (By Ms. Wiard) So it is unusual to appear to
 4   be shocked or surprised?
 5               A       Well, it happens.       A lot of times people
 6   will talk about or try to minimize what they did and they
 7   might act shocked when they find out actually how much
 8   injury would be caused to someone.           So that's not all that
 9   uncommon.
10               Q       Is it unusual for defendants who have --
11   that you're interviewing regarding an assault to place blame
12   on the victim?
13               A       Oh, yes.     Most of the time they try to shift
14   blame onto the victim.
15               Q       Thank you.
16               MS. WIARD:       I don't have anything further.
17               THE COURT:       Recross?
18               MR. WIESE:       Judge, I have no further questions.
19               THE COURT:       All right.    Jury questions for this
20   witness?    Not seeing any.
21               So thank you.       You may step down.
22                                    *******
23               THE COURT:       Thank you once again for your
24   patience.       The jury is now present in the courtroom.
25               MS. WIARD:       Thank you.    The People call Tom Lopez.




                                Ashton N. Goethe, RPR
                                                          ND Appx., p.301 35



 1               THE COURT:     Thank you.
 2               MR. WIESE:     I would ask for the limiting
 3   instruction, Judge.
 4                                THOMAS LOPEZ
 5   was called as a witness and, having been sworn, was examined
 6   and testified as follows:
 7               THE COURT:     And ladies and gentlemen, there is
 8   certain evidence that may be admitted in a trial for a
 9   particular purpose only.       The witness testimony regarding
10   allegations of prior assaults by the defendant is such
11   evidence.       The evidence you're about to hear is such
12   evidence.       It may be used as evidence for the purpose of
13   showing the defendant's mental state and motive at the time
14   of the incident before us today as related to self-defense.
15   And you should consider it for no other purpose.
16               You may proceed.
17               MS. WIARD:     Thank you.
18                             DIRECT EXAMINATION
19   BY MS. WIARD:
20               Q       Could you please state your name and spell
21   your last name.
22               A       Thomas Lopez, L-o-p-e-z.
23               Q       Mr. Lopez, what is your occupation?
24               A       I work for a cement company.
25               Q       And where is that cement company?




                              Ashton N. Goethe, RPR
                                                          ND Appx., p.302 36



 1             A     Pueblo, Colorado.
 2             Q     And do you live in Pueblo currently?
 3             A     Yes, I do.
 4             Q     Have you ever lived in Fort Morgan?
 5             A     Well, I lived in Brush.
 6             Q     So you lived in the Fort Morgan area?
 7             A     Yes.
 8             Q     When did you live in the Fort Morgan area?
 9             A     I moved out of here in 1999.     I think I got
10   here in '80.   Somewhere around there.
11             Q     So about ten years maybe?
12             A     Yeah.
13             Q     Did you work in Fort Morgan?
14             A     Yes, I did.
15             Q     Where did you work?
16             A     At the beef plant.     Excel beef.
17             Q     How long did you work there?
18             A     I was there for 25 years.
19             Q     And what was your position or title?
20             A     I was a shipping supervisor.
21             Q     Was one of your employees when you were
22   shipping supervisor Frank Levar?
23             A     Yes, he was.
24             Q     How long was he your employee?
25             A     I want to say eight years.     Somewhere around




                            Ashton N. Goethe, RPR
                                                          ND Appx., p.303 37



 1   there.
 2             Q     Eight years?
 3             A     Yeah, somewhere in there.       I'm not sure to
 4   tell you the truth.    It's been a long time.
 5             Q     Do you see Frank Levar, that employee, in
 6   court today?
 7             A     Yes, I do.
 8             Q     Could you please point him out for the
 9   Court?
10             A     He's right there (indicated).
11             Q     What is he wearing?
12             A     Blue shirt.
13             MS. WIARD:     If the record could reflect that the
14   witness has identified the defendant.
15             THE COURT:     Subject to cross-examination it will
16   so reflect.
17             MS. WIARD:     Thank you.
18             Q     (By Ms. Wiard) What was your working
19   relationship like with Mr. Levar?
20             A     Just a working relationship.
21             Q     And you were his superior; correct?
22             A     Yes.
23             Q     Did he ever complain to you about
24   work-related issues?
25             A     Just that he didn't have enough time.




                            Ashton N. Goethe, RPR
                                                          ND Appx., p.304 38



 1              MR. WIESE:     I guess, Judge, I would object to the
 2   relevance of that question.      I don't understand if this was
 3   admitted about what his working conditions were or his
 4   working relations.
 5              THE COURT:     Well, I think it's foundational.      So
 6   I'm going to overrule the objection.       I don't want a lot
 7   about that.    But I think the answer was not given or was
 8   interrupted.
 9              Q      (By Ms. Wiard) So I'll reask the question.
10   Did he ever complain to you about works issues?
11              A      Just that he didn't have enough time off
12   work.
13              Q      And did he blame you for that lack of time
14   off, or how did that happen?
15              MR. WIESE:     And again, Judge, I'll object.     Blame.
16   That's completely speculative as to what is in Mr. Levar's
17   head at that point or what caused that.
18              THE COURT:     I'll agree.   You can rephrase that
19   perhaps.   I sustain.
20              MS. WIARD:     Thank you.
21              Q      (By Ms. Wiard) So what was his issue with
22   not having enough time off?
23              A      Just that he needed more time with his
24   family.
25              Q      And was that your determination that he




                             Ashton N. Goethe, RPR
                                                             ND Appx., p.305 39



 1   could not have the time off?          Or what was the reason?
 2               A        It was the policy that they had to go
 3   through protocol and ask for the time.
 4               Q        And so was he just not asking for the time
 5   properly.       Was that the issue?
 6               A        Yes.
 7               Q        And that was something that he was
 8   frustrated with?
 9               A        Yes.
10               Q        As a result of his dissatisfaction with that
11   not enough time off did something happen back in 1993?
12               A        Yes, it did.
13               Q        Was there an incident that happened with
14   Mr. Levar and you?
15               A        Yes, there was.
16               Q        And where did that incident occur?
17               A        At his home.
18               Q        And how did you come to be at his home?
19               A        He called me and asked me to come over.
20               Q        And what happened when you got there?
21               A        He pulled out a weapon on me.
22               Q        Thank you.
23               MS. WIARD:        Nothing further.
24               THE COURT:        Cross-examination?
25               MR. WIESE:        Thank you.




                                 Ashton N. Goethe, RPR
                                                               ND Appx., p.306 40



 1                              CROSS-EXAMINATION
 2   BY MR. WIESE:
 3                Q     So Mr. Lopez, to be clear, this happened 23
 4   years ago?
 5                A     Yeah.
 6                Q     So at that time Mr. Levar was very young at
 7   that time?
 8                A     Yes, he was.
 9                Q     And you don't know who he is today, do you?
10                A     No.
11                Q     Or what kind of person he is today?
12                A     Not since the last time I saw him.
13                Q     Not since 23 years ago?
14                A     Yes.
15                Q     Okay.
16                MR. WIESE:     I have nothing further, Judge.
17                THE COURT:     Redirect?
18                MS. WIARD:     No, Judge.
19                THE COURT:     Any jury questions?     All right.
20   Apparently none.
21                And may this witness be excused from his subpoena?
22                MS. WIARD:     He may, Judge.
23                THE COURT:     All right.     Thank you.   You're free to
24   go about your business.
25                THE WITNESS:     Thank you.




                               Ashton N. Goethe, RPR
                                                              ND Appx., p.307 41



 1                THE COURT:     People may call their next witness.
 2                MS. WIARD:     Thank you, Judge.     People call Shane
 3   Tucker.
 4                THE COURT:     Once again, ladies and gentlemen,
 5   certain evidence may be admitted for a particular purpose
 6   only and for no other.        Witness testimony regarding
 7   allegations of prior assaults by the defendant is such
 8   evidence.        You are about to hear such evidence.     It may be
 9   used for the purpose of showing the defendant's mental state
10   and motive at the time of the incident as related to
11   self-defense, and you should consider it for no other
12   purpose.
13                                RICHARD TUCKER
14   was called as a witness and, having been sworn, was examined
15   and testified as follows:
16                              DIRECT EXAMINATION
17   BY MS. WIARD:
18                Q       Good afternoon.
19                A       Good afternoon.
20                Q       Could you state your name and spell your
21   last name.
22                A       Richard Shane Tucker, T-u-c-k-e-r.
23                Q       What's your occupation?
24                A       I work in the oil field.
25                Q       How long have you been in the oil field?




                               Ashton N. Goethe, RPR
                                                         ND Appx., p.308 42



 1                A   Two years now.
 2                Q   Prior to the oil field did you work at
 3   Leprino Foods?
 4                A   Prior to the oil field I worked at Wolf
 5   Waste Removal.
 6                Q   Oh, Wolf?     Okay.
 7                A   Yes.     And then before Wolf it was Leprino.
 8                Q   When was your I guess last day, or the last
 9   time that you were working at Leprino?
10                A   It was in July of 2013.
11                Q   When you worked at Leprino did you also work
12   with Frank Levar?
13                A   Yes, I did.
14                Q   How long did you work with him?
15                A   It was a good 10, 12 years at least.
16                Q   What department were you in?
17                A   We were both in the weigh department.
18                Q   And how often did you interact with the
19   defendant?
20                A   Every day.
21                Q   Now, when you worked with the defendant in
22   2013 I'm assuming; is that correct?
23                A   Yes.
24                Q   What was your position?
25                A   It was a weigh department foreman.




                             Ashton N. Goethe, RPR
                                                             ND Appx., p.309 43



 1             Q        And as a foreman was the defendant beneath
 2   you, or did he have to report to you?
 3             A        Beneath me.     Yes, he did report to me.
 4             Q        So you had to supervise him to some degree;
 5   is that correct?
 6             A        Yes.
 7             Q        Now, was there an incident that occurred
 8   between you and Frank Levar back I believe somewhere in the
 9   neighborhood of 2013 or prior to that?
10             A        It was before that.     It was 2010 or '11.
11             Q        Okay.     But there was an incident?
12             A        There was an incident, yes.
13             Q        Where did that happen?
14             A        That happened in the weigh department
15   supervisor's office.
16             Q        And what happened?
17             A        I was in the office with a supervisor and
18   Frank walked in and said I'm going to lunch, watch my stuff.
19   And I stopped him and told him that -- asked him if his
20   break relief was watching his equipment.          He's like no, you
21   guys watch it, I'm going to lunch.        And I stopped him again
22   and said Frank, you can't go to lunch without the proper
23   relief.   And he was like fuck you, man, I'm going to lunch.
24             I got out of my seat and walked over to Frank and
25   was like dude, don't ever talk to me like that.           You are not




                               Ashton N. Goethe, RPR
                                                           ND Appx., p.310 44



 1   going to lunch until you've got proper relief.        He's like
 2   fuck you, man, I'm going to lunch.      He pushed me like that
 3   (indicated) and then left.
 4                Q     Now, when you got up and approached him --
 5   and again, you were in the supervisor's office?
 6                A     In the supervisor's office, yes.
 7                Q     When you got up and approached him where
 8   were your hands?
 9                A     When I walked up to Frank I put my hands in
10   my pocket.
11                Q     Okay.   How close did you get to him when you
12   went up to him?
13                A     It was within a foot or two.
14                Q     And you used a motion with your hands.      Did
15   he actually put hands on you?
16                A     Yeah, he did.   When I said don't you ever
17   talk to me like that he said fuck you, motherfucker, I'm
18   going to lunch.     He put his hands and pushed me in the
19   chest.   I went backward.     I'm pretty sure my hands came out
20   of my pocket and I shoved them back in and he left.
21                Q     Now, what happened after that?
22                A     After that I looked down at the supervisor
23   and said aren't you going to do anything about that, and we
24   talked about that for a minute.      And he wasn't going to do
25   anything, so I waited a few minutes and went up to HR to




                            Ashton N. Goethe, RPR
                                                             ND Appx., p.311 45



 1   discuss it with the HR manager.       And they had told me that
 2   Frank was already up there and discussed that with them,
 3   too.    And I asked them what they were going to do about it
 4   and they didn't seem like they were going to do anything.
 5   They just said Frank was being Frank.
 6              Q      Now, are you -- you said your supervisor was
 7   present.   Was anyone else present who witnessed this?
 8              A      No one was in the supervisor's office, but
 9   there was somebody that witnessed it in the bagging room.
10   And that's just right directly adjacent with the office.
11   There's a big window and you see right in there.
12              Q      The bagging room was adjacent to where you
13   were?
14              A      Yes.
15              Q      And there's a window from the bagging room
16   into the office where you work?
17              A      Yes.
18              Q      Who was the person who witnessed this?
19              A      David Ocanas.
20              Q      Did the defendant confront you -- or not
21   confront you, but come up to you later in the day?
22              A      Yes, he did.
23              Q      And what did he say when he came up to you
24   later in the day?
25              MR. WIESE:      And Judge, I would object.    I think




                              Ashton N. Goethe, RPR
                                                            ND Appx., p.312 46



 1   that's beyond the scope of what this has been admitted for.
 2                THE COURT:     Could you please approach, both of
 3   you.     I'd appreciate that.
 4                (The following proceedings were conducted at the
 5   bench and outside the presence and hearing of the jury:)
 6                THE COURT:     So didn't hear this before Judge has
 7   made the ruling, and I don't have what it is that you're
 8   trying to get out of this.
 9                MS. WIARD:     He just came up later and apologized,
10   the defendant did.        That's how it ended.
11                THE COURT:     Okay.   Mr. Wiese, any further record
12   you want me to make on that?
13                MR. WIESE:     I guess my concern is, Judge, that I
14   can look through the transcript, but my understanding is the
15   statement from Mr. Tucker is Frank said I fucked up and I'm
16   sorry.    If it's only that he apologized that's fine.
17                MS. WIARD:     I can rephrase it and just ask if he
18   apologized.
19                THE COURT:     With a leading question.
20                MR. WIESE:     I will allow a leading question of did
21   he apologize.
22                MS. WIARD:     That's fine.
23                THE COURT:     Okay.
24                (The following proceedings were conducted in the
25   presence and hearing of the jury:)




                               Ashton N. Goethe, RPR
                                                            ND Appx., p.313 47



 1             THE COURT:        You may rephrase it.
 2             Q        (By Ms. Wiard) So later in the day did the
 3   defendant come up to you and apologize?
 4             A        Yes, he did.
 5             Q        And do you see Frank Levar in court today?
 6             A        Yes, I do.
 7             Q        Would you please point him out by an article
 8   of clothing that he's wearing.
 9             A        He's wearing a baby blue long sleeve shirt.
10             Q        Thank you.
11             MS. WIARD:        If the record could reflect the
12   witness has identified the defendant.
13             THE COURT:        Subject to cross-examination it will
14   so reflect.
15             MS. WIARD:        Thank you.   I have nothing further.
16             THE COURT:        Thank you.   Cross-examination?
17                              CROSS-EXAMINATION
18   BY MR. WIESE:
19             Q        Now, Mr. Tucker, just to clarify a couple of
20   things.   So you had been sitting down when Mr. Levar came
21   into the office?
22             A        Yes.
23             Q        And then after he made these statements you
24   got up and you stepped up to him, and that was a distance of
25   approximately one foot you said?




                               Ashton N. Goethe, RPR
                                                        ND Appx., p.314 48



 1              A    It was pretty close.
 2              Q    Okay.     And of course he was being
 3   disrespectful to you so you, in fact, weren't happy that
 4   he'd come into the office and demanded to go on break;
 5   correct?
 6              A    Yes.
 7              Q    Okay.     Because you didn't believe he was
 8   following proper procedure; correct?
 9              A    That's true.
10              Q    Okay.     And you were upset with him at that
11   point for the way he was handling this; correct?
12              A    To a certain extent, yes.
13              Q    And you just testified that when you stood
14   up your hand were in your pockets; correct?
15              A    They ended up in my pockets.
16              Q    When you first got up?
17              A    When I first got up I'm not sure if they
18   were in my pocket right then or not.     But I know that as I
19   got to Frank they were in my pocket.
20              Q    Okay.     And then if I understand your
21   testimony it's that when you were pushed back your hands
22   came out of your pocket and you put them back in; correct?
23              A    Yes.
24              Q    Okay.     Now, you in fact have been asked this
25   similar line of questions in some previous court hearings;




                            Ashton N. Goethe, RPR
                                                        ND Appx., p.315 49



 1   correct?
 2              A    That's correct.
 3              Q    And in that previous court hearing in August
 4   you were under oath at that time?
 5              A    Yes.
 6              Q    Okay.     And at that time you didn't say
 7   anything about your hands leaving your pocket for a minute
 8   and then going back in, did you?
 9              A    No, I didn't.
10              Q    And you also remember talking to the
11   gentleman seated at my table, Mr. Bill Evans?
12              A    Yes.
13              Q    And that was back in April of 2016; correct?
14              A    That's correct.
15              Q    And when you were talking to Mr. Evans you
16   told him that you kept your hands in your pockets the entire
17   time so as not to be accused of being physical with Frank;
18   correct?
19              A    That is correct.
20              Q    And ultimately -- ultimately -- well, also
21   when you were talking to Mr. Evans back in August you told
22   him honestly I got too close and he pushed me; correct?
23              A    Yeah, I think so.
24              Q    And when you went up to HR not only -- when
25   you went up to HR it was ultimately found that you had been




                            Ashton N. Goethe, RPR
                                                           ND Appx., p.316 50



 1   aggressive and that's why they did not do anything to
 2   Mr. Levar; correct?
 3                A      I'm not sure if that's the proper term for
 4   it or not.       What they told me is that I probably instigated
 5   by walking up to him.
 6                Q      But that was their term was that you had
 7   instigated it?
 8                A      That's their term.
 9                MR. WIESE:     If I can have just a second, Judge?
10                THE COURT:     Sure.
11                MR. WIESE:     Judge, I have nothing further.
12                THE COURT:     Thank you.
13                Any redirect?
14                MS. WIARD:     Yes, Judge.
15                             REDIRECT EXAMINATION
16   BY MS. WIARD:
17                Q      Regarding the statement that you instigated
18   it, as an employee or as a foreman are you required to make
19   sure your employees understand the rules and observe those
20   rules?
21                A      Absolutely.
22                Q      In your years as a foreman did you ever have
23   an employee use that type of language at you before?
24                A      No.
25                Q      Have you ever had an employee lay his hands




                               Ashton N. Goethe, RPR
                                                           ND Appx., p.317 51



 1   on you before?
 2              A     Never.
 3              THE COURT:     All right.    Any jury questions?
 4              All right.     Thank you very much.    You may step
 5   down.
 6              May this witness be released from his subpoena?
 7              MS. WIARD:     Yes, Judge.
 8              THE COURT:     Mr. Wiese, any objection to that?
 9              MR. WIESE:     No, Judge.
10              THE COURT:     Very well.    You're free to go about
11   your business.
12              And free to call your next witness.
13              MS. WIARD:     People call Dave Ocanas.
14                               DAVID OCANAS
15   was called as a witness and, having been sworn, was examined
16   and testified as follows:
17              THE COURT:     Ladies and gentlemen, once again
18   certain evidence may be admitted for particular purposes
19   only and no other.      The testimony you're about to hear
20   regarding an allegation of a prior assault by the defendant
21   is such evidence.    It may be used as evidence for the
22   purpose of showing the defendant's mental state and motive
23   at the time of the incident before us as related to
24   self-defense and you should consider it for no other
25   purpose.




                             Ashton N. Goethe, RPR
                                                           ND Appx., p.318 52



 1             You may proceed.
 2             MS. WIARD:     Thank you.
 3                          DIRECT EXAMINATION
 4   BY MS. WIARD:
 5             Q     Good afternoon.       Could you state your name
 6   and spell your last name.
 7             A     My name is David Ocanas, O-c-a-n-a-s.
 8             Q     What is your occupation?
 9             A     I work at Leprino Foods.
10             Q     What do you do at Leprino?
11             A     I'm a separator operator in the weigh
12   department.
13             Q     Say that again?
14             A     I'm a separator operator in the weigh
15   department.
16             Q     How long have you been at Leprino?
17             A     Sixteen years.
18             Q     Did you work with Frank Levar?
19             A     I did, yes.
20             Q     And was he also in the same department as
21   you?
22             A     Yes, he was.
23             Q     How closely did you work with him?
24             A     I didn't do the same job as him but we
25   worked in the same department.        So he would come and go out




                            Ashton N. Goethe, RPR
                                                           ND Appx., p.319 53



 1   of the same control room that we were in.
 2               Q    How many years did you work with him?
 3               A    Eight.
 4               Q    Did you also work with Shane Tucker?
 5               A    I did, yes.
 6               Q    And how long did you work with Mr. Tucker?
 7               A    About the same.
 8               Q    Was Mr. Tucker your foreman?
 9               A    Yes, he was.
10               Q    And he was Mr. Levar's foreman as well?
11               A    Yes, he was.
12               Q    Do you recall if there was an incident
13   between Shane Tucker and Frank Levar back sometime between
14   2010 and 2011?
15               A    Yes.
16               Q    And do you recall where that incident
17   happened?
18               A    It happened in the supervisor's office in
19   the weigh department.
20               Q    In the weigh department.       Where were you?
21               A    I was in the bagging room.
22               Q    Okay.     Can you explain to the jury bagging
23   room and supervisor's office and how they --
24               A    Yeah.     They're right next to each other and
25   there's just a window kind of dividing the two.




                             Ashton N. Goethe, RPR
                                                        ND Appx., p.320 54



 1             Q     Okay.     So how big is the supervisor's
 2   office?
 3             A     I'd say ten by ten area.
 4             Q     And is the bagging room directly adjacent to
 5   that or next to the supervisor's office?
 6             A     Yes, it is.
 7             Q     Is there a door or window separating them?
 8             A     Just a window.     Or a wall and a window.
 9             Q     How big is that window?
10             A     There's two windows that are like four by
11   five.
12             Q     And how high up into the wall or off the
13   ground are those windows?
14             A     I'd say probably three feet.
15             Q     Three feet?
16             A     Yeah.
17             Q     And again, how large are the windows?
18             A     Probably like four by five.     Two of them.
19             Q     So about this high up and then yay
20   (indicated)?
21             A     Yeah.
22             MS. WIARD:     So I'm motioning from somewhere about
23   near my waist or my hip and then starting there and going up
24   about four feet and then 5 feet wide.
25             Q     (By Ms. Wiard) Or am I --




                            Ashton N. Goethe, RPR
                                                         ND Appx., p.321 55



 1                A     I'd say four feet wide.
 2                Q     Four feet wide and five feet high.   Okay.
 3                So in the bagging room were you able to see inside
 4   the supervisor's office?
 5                A     Yes.
 6                Q     What did you see, if anything?
 7                A     Just seen (sic) Shane and Frank having words
 8   with each other, and then Shane got kind of in his face and
 9   Frank shoved him back.
10                Q     It's hard to hear you because you have such
11   a soft voice, so if you could -- I'll back you up a little
12   bit.   You said you saw them having words?
13                A     Yes.
14                Q     What do you mean by that?
15                A     You could tell they were arguing about
16   something.
17                Q     And at that point when you saw them arguing
18   where were they in relationship to each other?
19                A     Frank was more by the doorway that he had
20   just kind of walked in and Tucker was sitting down in the
21   office.
22                Q     Sitting down in the office?
23                A     Yeah.
24                Q     You could tell they were having words while
25   Mr. Tucker was sitting down?




                               Ashton N. Goethe, RPR
                                                        ND Appx., p.322 56



 1             A     Yes.
 2             Q     And then what did you see?
 3             A     Shane stood up and kind of got closer to him
 4   while they were still talking to each other.
 5             Q     And was it clear to you that they were still
 6   having words when Shane got up?
 7             A     Yes.
 8             Q     Okay.     And what did Shane do then?
 9             A     Well, he said he had his hands in his pocket
10   and then I seen Frank shove him.     He kind of just went back
11   and had his hands in his pocket.
12             Q     And you saw Frank, the defendant, physically
13   shoving Shane tucker?
14             A     Yes.
15             Q     How did he shove him?     Can you show us the
16   motion of shoving?
17             A     I'd say more like kind of chest shoving.
18             Q     With one hand or two hands?
19             A     Two hands.
20             Q     And you said where was Mr. Tucker's hands?
21             A     In his pocket.
22             Q     And after you saw that what did you see?
23             A     Frank just walked out of the office.
24             Q     Okay.     And what did Mr. Tucker do?
25             A     He was talking to the supervisor that was in




                            Ashton N. Goethe, RPR
                                                        ND Appx., p.323 57



 1   the office.
 2             Q     When you saw this happening about how far
 3   would you say you were from the window?
 4             A     I'd say like 25, 30 feet.
 5             Q     Did you have a pretty clear shot then?
 6             A     Yeah.
 7             Q     There's no doubt in your mind what you were
 8   seeing?
 9             A     No.
10             Q     Did you report that you had seen that later
11   to someone?
12             A     No, I didn't.
13             Q     Did you tell Mr. Tucker that you had seen
14   that?
15             A     Yeah.
16             Q     Thank you.
17             MS. WIARD:     I don't have anything further.
18             THE COURT:     Cross-examination?
19                           CROSS-EXAMINATION
20   BY MR. WIESE:
21             Q     So Mr. Ocanas, when you first saw Mr. Tucker
22   get up they were approximately three feet apart?
23             A     I'd say, yeah.
24             Q     Okay.     And then as this argument went on
25   Mr. Tucker actually got closer to Mr. Levar; correct?




                            Ashton N. Goethe, RPR
                                                        ND Appx., p.324 58



 1             A     Yes, he did.
 2             Q     And he got like within a foot of him?
 3             A     Yeah.
 4             Q     Okay.     And it wasn't until Mr. Tucker walked
 5   up and got within a foot of Mr. Levar that's when Mr. Levar
 6   shoved him; correct?
 7             A     Yes.
 8             Q     And then after he was shoved back at that
 9   point -- well, let me reword that.
10             As a matter of fact, you did not see Mr. Tucker
11   put his hands in his pockets until after he was shoved and
12   took a step back from Mr. Levar; correct?
13             A     Yes.
14             Q     Okay.     And so you had actually testified
15   back in August in a matter related to this case and that was
16   your testimony at that time?
17             A     Yes.
18             Q     But your testimony today is that he had his
19   hands in his pockets the entire time; correct?
20             A     Yes.
21             Q     Okay.     And you know Mr. Tucker, don't you,
22   from working at Leprino?
23             A     Yeah.
24             Q     And you don't actually know what was said
25   between the two of them; correct?




                            Ashton N. Goethe, RPR
                                                              ND Appx., p.325 59



 1                A     I didn't hear anything, no.        What I know
 2   what was said was what Mr. Tucker told me.
 3                Q     What Mr. Tucker told you is what you know.
 4   But Mr. Tucker was, in fact, angry with Mr. Levar when he
 5   stood up; correct?
 6                A     I think they were both angry with each
 7   other.
 8                Q     But Mr. Tucker was a foreman; correct?
 9                A     Yes, he was.
10                Q     Okay.     And he got up and was three feet away
11   and then he moved up closer to Mr. Levar?
12                A     Yes.
13                Q     Thank you.
14                MR. WIESE:     I have nothing further.
15                THE COURT:     Redirect?
16                MS. WIARD:     Thank you.
17                             REDIRECT EXAMINATION
18   BY MS. WIARD:
19                Q     Did you ever see Mr. Tucker put his hands on
20   Mr. Levar?
21                A     I did not, no.
22                Q     Thank you.
23                THE COURT:     Jury questions?   All right.    It
24   doesn't appear that we have any.
25                May this witness be excused?




                               Ashton N. Goethe, RPR
                                                           ND Appx., p.326 60



 1             MS. WIARD:     He may, Judge.
 2             MR. WIESE:     Yes, Judge.
 3             THE COURT:     All right.    Thank you.   You are free
 4   to go about your business.
 5             And the People may call their next witness.
 6             MS. WIARD:     The People rest subject to rebuttal,
 7   Judge.
 8             (End of requested proceedings.)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                            Ashton N. Goethe, RPR
                                                      ND Appx., p.327 61



 1                       REPORTER'S CERTIFICATE
 2
 3   STATE OF COLORADO   )
                         )
 4   COUNTY OF MORGAN    )
 5
 6             I, ASHTON N. GOETHE, Official Court Reporter in
 7   and for the Thirteenth Judicial District, do hereby certify:
 8             That the foregoing proceedings were had at the
 9   time and place aforesaid; that the same was duly recorded by
10   me in machine shorthand and later reduced to typewriting;
11   that the foregoing is a true and correct transcript of my
12   shorthand notes thereof;
13             Done this 27th day of October, 2019.
14
15                                   /s/ Ashton N. Goethe
                                      Ashton N. Goethe, RPR
16
17
18
19
20
21
22
23
24
25




                         Ashton N. Goethe, RPR
                                                                                ND Appx., p.328




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No . 19-CV00285-CMA


NICOLAS DONEZ,

               Plaintiff,

V.

LEPRINO FOODS, INC.

               Defendant.




     DEFENDANT LEPRINO FOODS COMPANY'S RESPONSES TO PLAINTIFF'S
                     INITIAL DISCOVERY REQUESTS

       Defendant Leprino Foods Company, ("Leprino") or ("Defendant") incorrectly sued herein

as Leprino Foods, Inc., through its undersigned counsel , herein provides its Responses and

Objections to Plaintiffs Initial Discovery Requests as follows:

                            A. GENERAL STATEMENT AND OBJECTIONS

       The following statements and objections apply to every Discovery Request and Leprino ' s

Responses thereto:

       1.      The Responses provided are solely for the purpose of this action, and not for the

purpose of any other action. Each Response is subject to all obligations of confidence, relevancy,

materiality, privilege and admissibility , and any and all other objections and grounds which would
                                                                                    ND Appx., p.329




require the exclusion of any response given in Court, all objections and grounds of which are

reserved and may be interposed at the time of trial.

       2.       Leprino has not completed its investigation of the facts relating to this case, has

not completed its discovery in this action, and has not completed preparation for trial. Leprino

reserves the right to supplement if further information is later discovered.

        3.      Leprino generally objects to each Interrogatory below to the extent it seeks

information that is protected by the attorney-client privilege, attorney work product doctrine,

F .R.C.P. Rule 26(b ), accountant-client privilege, self-evaluative privilege, or any other applicable

privilege and to the extent such information will disclose a trade secret or otherwise will violate

Leprino's constitutional right to privacy.

       4.       Leprino also generally objects to each Request below to the extent any Request seeks

information in violation of any constitutional, statutory, or common law privacy interest of any current

or former Leprino employee.

        5.      Leprino objects to the Instructions and Definitions contained in the Requests to the

extent that they request more than reasonably required or contemplated by the Federal Rules

of Civil Procedure or by Order of the court.

                             ANSWERS TO INTERROGATORIES

        1.      Identify the individual(s) by name, address and job title, and relationship to

Defendant, who participated in or prepared the answers to these Interrogatories, other than in a

purely clerical capacity.


                                                   2
                                                                                 ND Appx., p.330




       RESPONSE:               Information and documents responsive to Plaintiffs Requests were

provided by many individuals at Leprino, which includes Kelly Durham, Plant HR Manager, Fort

Morgan and Steve Schmidt, Senior Director Production HR and Safety. The Responses were

completed with the assistance of counsel.

       2.      Identify each individual who you believe has knowledge of the facts and

circumstances surrounding Defendant's employment of Plaintiff and Plaintiffs termination. In

your response, describe in detail and with particularity each person's knowledge.

       OBJECTION:              Defendant objects to this Interrogatory as overbroad, unduly

burdensome and vague. The Interrogatory requests the identity of each individual who has any

knowledge regarding "Defendant's employment of Plaintiff'.        Since Plaintiff was employed at

Leprino for over 17 years, numerous individuals would have knowledge regarding his

employment, and this information is equally accessible to Plaintiff. In addition, identification of

such individuals is irrelevant except as it relates to Plaintiffs termination from Leprino. The same

Objection applies to the Request for the identification of each individual who has knowledge of

"facts and circumstances surrounding Plaintiffs termination". Many individuals (including the

Fort Morgan Police) mostly identified through documents previously produced, have knowledge

concerning the circumstances of the altercation between Plaintiff and Frank Levar.

       RESPONSE:               Without waiving said Objection and answering subject thereto, and

assuming that the Interrogatory requests the identity of individuals who have knowledge of the

reasons for Plaintiffs termination, those individuals include Kelly Soja (HR), Risa Esterly (HR),


                                                 3
                                                                                 ND Appx., p.331




Ron Cantwell (Plant Manager), Karen McTavish (Leprino Corporate counsel) and Steve Schmidt

(Corporate HR). In addition, Julia Lambert (HR) was involved in the investigation of the incident.

See also documents produced by Leprino in its Initial Disclosures or in Response to Plaintiffs

Initial Discovery Requests.

        3.      Did Plaintiff possess the qualifications for Plaintiffs position(s) during his

employment? If your answer is "no," state in detail and with particularity the qualifications that

Plaintiff did not possess.

        OBJECTION:             Defendant objects to this Interrogatory as vague and overbroad.

The term "qualifications" is undefined and Plaintiff was employed by Leprino for over 17 years

in various positions.

        RESPONSE:              Without waiving said Objection and answering subject thereto,

prior to the altercation with Mr. Levar, yes.

        4.      Prior to his termination, did Plaintiff perform his duties satisfactorily? If not,

describe in full and in what manner Plaintiff was deficient in the performance of his duties.

        OBJECTION:             Defendant objects to this Interrogatory as overbroad and unduly

burdensome. Plaintiff was employed at Leprino for over 17 years, and it is not possible to address

any and all deficiencies of Plaintiff during that period of time.

        RESPONSE:              Without waiving said Objection and answering subject thereto,

generally, Plaintiff performed his duties as an employee of Leprino Foods satisfactorily during his

tenure, except as reflected in the documents produced by Leprino in its Initial Disclosures (or to

                                                  4
                                                                                    ND Appx., p.332




be produced upon entry of a mutually agreeable Protective Order) or in Response to Plaintiffs

Initial Discovery Requests.

        5.     Identify by name and job title all persons who played any role whatsoever in the

decision to terminate Plaintiff.

       RESPONSE:               See Response to Interrogatory Number 2.

       6.      Describe completely the reason(s) for terminating Plaintiff.

       OBJECTION:              Defendant    objects to this Interrogatory       as overbroad and

argumentative in requesting a "complete description" for the reasons underlying Plaintiffs

termination.

       RESPONSE:               Without waiving said Objection and answering subject thereto,

based on the reports received from Detective Vossberg and the Fort Morgan Police Department,

which were consistent with the version of events provided by Frank Levar, the Plaintiff retaliated

when Mr. Levar pushed Plaintiff/moved him back. Based on this information, Plaintiff, who was

the Foreperson on the shift with no Supervisor present, was an active participant in the altercation

and escalated the situation. His actions were in violation of Leprino's policies.

       7.      Identify Defendant's employee benefits and state the percentage of an employee's

salary which reflects Defendant's cost for such benefits. In lieu of a salary percentage, provide the

annual cost to Defendant to cover all such benefits.

       OBJECTION:              Defendant objects to this Interrogatory as overbroad and requesting

information not relevant to any claim or defense and not proportional to the needs of the case.


                                                  5
                                                                                ND Appx., p.333




Defendant further objects in that the information regarding benefits is equally accessible to

Plaintiff.

        RESPONSE:              Without waiving said Objection and answering subject thereto,

documents reflecting the employee benefits available to the Plaintiff will be provided upon entry

of a mutually agreeable Protective Order.

        8.       Identify the name, gender and date of birth and race of all person(s) who have

performed any of Plaintiffs job duties since his termination.

        OBJECTION:             Defendant objects to this Interrogatory insofar as it requests the

gender and date of birth of individuals. Plaintiffs' claims in this matter are not based on either

gender or age and that information has no relevance to any of Plaintiffs claims. In addition, the

Interrogatory is overbroad. The Interrogatory is not limited to an identification of persons which

have moved into Plaintiffs position as Whey Foreperson, but rather anyone who has performed

any of Plaintiffs "job duties", which are numerous, and may be performed by any number of

individuals.

        RESPONSE:              Without waiving said Objection and answering subject thereto,

there have been numerous changes in the Whey Department in the last 3½ years. However, after

Plaintiffs     termination, Ryan Henry, Caucasian, who had previously worked as a Whey

Foreperson, returned to the Department from a special project.

        9.       Identify the name, job title, date of birth, and gender and race of each employee

terminated from Defendant from January 1, 2012 to January 1, 201 7.


                                                  6
                                                                                    ND Appx., p.334




       OBJECTION:                 Defendant objects to this Interrogatory as overbroad, unduly

burdensome, requesting information not relevant and not proportional to any claim or defense

raised in this matter, and not proportional to the needs of the case. Plaintiffs claim is limited to

the Fort Morgan, Colorado Leprino plant, but this Interrogatory requests information relating to

all of Leprino. In addition, since Plaintiffs claim is premised on race, the dates of birth and gender

of any terminated employee are irrelevant. The Interrogatory is overbroad because Plaintiffs'

claim is premised on Defendant's alleged unfair application of one of its policies, and this

Interrogatory encompass termination for any reason.           Finally, this Interrogatory violates the

privacy rights of employees that may have been terminated from the Fort Morgan, Colorado plant.

           10.     Identify the name, job title, date of birth, gender and date of hire of each person

hired by Defendant from January 1, 2012 to January 1, 2017.

       OBJECTION:                 Defendant objects to this Interrogatory as overbroad, unduly

burdensome, requesting information not relevant to any claim or defense raised in this matter, and

not proportional to the needs of the case. Plaintiff's claim is limited to the Fort Morgan, Colorado

Leprino plant, but this Interrogatory requests information relating to all of Leprino. In addition,

since Plaintiffs     claim is premised on race, the dates of birth and gender of any terminated

employee are irrelevant. Finally, this Interrogatory violates the privacy rights of employees at the

Fort Morgan, Colorado plant.

           11.     Identify all pay adjustments made by Defendant from January 1, 2012 to the

present.


                                                     7
                                                                                   ND Appx., p.335




       OBJECTION:              Defendant objects to this Interrogatory as overbroad, unduly

burdensome, requesting information not relevant to any claim or defense in the matter, and not

proportional to the needs of the case. The Interrogatory is not limited to the position Plaintiff held

at the time of his termination at the Fort Morgan, Colorado plant.

       RESPONSE:               Without waiving said Objection and answering subject thereto,

compensation increases vary for each job based on company performance and budget, local and

national economic trends, and the Plant's talent needs and strategy. An individual in a situation

similar to Plaintiffs may have received a pay increase in the range of two to four percent on an

annual basis in the years since 2016.

        12.    Other than this lawsuit, please describe with specificity all civil and criminal cases

(including administrative and judicial proceedings) in which you have been a party from 2014 to

the present. In your description of each case, please identify the court or agency, caption, and case

number of the case, indicate whether you were the plaintiff or defendant in such case, describe the

claims made by or against you and the outcome of such case.


       OBJECTION:              Defendant objects to this Interrogatory as incredibly overbroad,

unduly burdensome, vague, not relevant to any claim or defense raised in this matter, not

proportional to the needs of the case, and is designed solely to harass the Defendant.

        13.    Please identify any and all employees of Defendant(s) disciplined and/or terminated

based on allegations of work place violence from January 1, 2012 through January 1, 2017.



                                                   8
                                                                                 ND Appx., p.336




          OBJECTION:          Defendant objects to this Interrogatory as overbroad and unduly

burdensome insofar as it requests identification of employees not associated with Leprino' s Fort

Morgan, Colorado facility.

          RESPONSE:           Without waiving said Objection and answering subject thereto, at

Leprino's Fort Morgan facility Jedidiah Camacho, Frank Levar and Nick Donez were terminated

for violation of the workplace violence policy. See also documents to be produced upon the

entry of a mutually agreeable Protective Order.

                     RESPONSES TO REQUEST FOR PRODUCTION

          1.   Produce copies of all documents identified in your Rule 26(a) Disclosures.

          RESPONSE:           As indicated in the Initial Disclosures of Defendant Leprino Foods

Company Pursuant to Fed.R.Civ.P. 26(a)(l), any and all documents not produced therewith will

be produced upon the entry of a mutually agreeable Protective Order.

          2.   Produce all document (sic) referenced or used in answering the Interrogatories and

Request for Admissions served upon Defendant in this action.

          RESPONSE:           Any and all such documents not previously produced and not

equally accessible to Plaintiff will be produced upon the entry of a mutually agreeable Protective

Order.

          3.   Produce copies of all documents that you have provided to any state or federal

agency.

          OBJECTION:          Defendant objects to this Request as overbroad and vague. As

worded, it is not limited to the claim brought by Plaintiff related to his termination from Leprino.

Defendant further objects to this Request insofar as it requests pleadings and other documents
                                                  9
                                                                                  ND Appx., p.337




related to Plaintiffs workers' compensation claim. As admitted by Plaintiff, Defendant did not

contest Plaintiffs workers' compensation claim with the Board, and any such records filed with

the State of Colorado or federal agency are equally accessible to Plaintiff through the State or his

prior counsel.

       RESPONSE:               Without waiving said Objection and answering subject thereto, and

limiting the Response to documents related to Plaintiffs claim, all such documents provided to

the EEOC in Response to Plaintiffs Charge were previously produced. Defendant has also

previously produced certain documents relating to Plaintiffs workers' compensation claim filed

with the State of Colorado in order to demonstrate that Defendant did not seek dismissal of that

claim. No additional responsive documents relating to the Workers' Compensation claim are

being produced. Any additional documents will be produced in Response to these Requests upon

entry of a mutually agreeable Protective Order.

       4.        Produce copies of all memorandums, personal notes, emails, tape recordings or

other documents setting forth or memorializing in whole or in part, any communications that you

have had, including but not limited to, with any current or former employee, officer or agent of

Defendant, related to any complaints of race discrimination at Leprino Foods.

       OBJECTION:              Defendant objects to this Request as overbroad, unduly burdensome

and requesting information that is not relevant to any claim or defense raised in this matter, and

not proportional to the needs of the case. Plaintiffs claim is premised on allegations that Leprino' s

Fort Morgan facility discriminated against him as a Hispanic in the enforcement of its workplace

violence policy. This Request is not limited to the Fort Morgan facility or the enforcement of


                                                  10
                                                                                   ND Appx., p.338




Leprino' s workplace violence policy.       In addition, the Request 1s overbroad and unduly

burdensome since it appears to be unlimited in time.

        5.     Produce all documents, including but not limited to, all personnel files concerning

anyone who was terminated and/or disciplined based on allegations of workplace violence and/or

for violating Defendant's workplace violence policy from January 1, 2012 to January 1, 2017.

       OBJECTION:              Defendant objects to this Request as overbroad, unduly burdensome

and requesting information that is not relevant to any claim or defense raised in this matter, and

not proportional to the needs of the case. Plaintiffs claim is premised on allegations that Leprino' s

Fort Morgan facility discriminated again him as a Hispanic in the enforcement of its workplace

violence policy. Leprino further objects to this Request in seeking "all documents ... concerning

anyone who was terminated and/or disciplined" under the workplace violence policy as it is

overbroad, vague and unduly burdensome. The Request further violates the privacy concerns of

Defendant's current and former employees.

       RESPONSE:               Without waiving said Objection and answering subject thereto,

documents relating to investigations of or statements concerning alleged violations of the

workplace violence policy will be produced upon entry of a mutually agreeable Protective

Order. Defendant reserves the right to confer with Plaintiff what additional documentation will

be produced.

       6.      All documents in your possession, including, but not limited to all personnel files,

resumes, desk files, data files, and performance-related documents concerning:

                a)     Plaintiff;

                b)     Plaintiffs replacement(s)
                                                   11
                                                                                 ND Appx., p.339




               c)      Any person identified in your response to any of Plaintiffs
                       Interrogatories.

       OBJECTION:              Defendant objects to this Request as overbroad and requesting

information that is not relevant to any claim or defense raised in this matter, and not proportional

to the needs of the case. In addition, Defendant objects to the production of information relating

to its employees other than Plaintiff as violative of those employees' privacy concerns.

       RESPONSE:               Without waiving said Objection and answering subject thereto, as

previously indicated, a copy of Plaintiffs personnel file and related documents will be produced

upon the entry of a mutually agreeable Protective Order. Based on its Objection, Defendant is not

producing any other documents requested at this time.

       7.      Produce all documents relating to Defendant's employment policies and

procedures, including but not limited to handbooks, rules, policy statements, and benefit policies.

       OBJECTION:              Defendant objects to this Request as overbroad and vague.         As

presently stated, the Request includes all of Leprino' s employment policies and procedures for all

time, and not those relevant to Plaintiff's claim, Defendant's defenses or Plaintiff's employment.

       RESPONSE:               Without waiving said Objection and answering subject thereto,

Defendant has previously produced portions of its relevant policies, procedures and standards.

       8.      Produce copies of all documents, including all correspondence between Defendant

and its representatives, including, without limitation, its attorneys, referring to or relating to

Plaintiff and Plaintiffs termination.

       OBJECTION:              Defendant objects to this Request as overbroad, unduly burdensome,

requesting information subject to the attorney-client privilege and the work product doctrine. The
                                                 12
                                                                                   ND Appx., p.340




Request specifically includes communications between Defendant and its attorneys in clear

violation of the attorney-client privilege and work product doctrine. In addition, the Request is

overbroad to the extent it requests all correspondence related to Plaintiff, who was an employee of

Leprino for over 17 years.

       RESPONSE:               Without waiving said Objection and answering subject thereto, any

non-privileged correspondence between Defendant and its representatives relating to Plaintiff's

termination will be produced upon entry of a mutually agreeable Protective Order.

       9.      Produce all copies of the job description for Plaintiff's position(s), including copies

from the time period preceding the Plaintiff's termination and following the Plaintiff's termination.

       RESPONSE:               A copy of the job description for Whey Foreman will be produced

upon entry of a mutually agreeable Protective Order.

        10.    Produce copies of Defendant's annual financial reports for 2014 to present. If

Defendant does not generate annual reports, produce documents reflecting Defendant's revenue,

expenses, profit, and loss for those years.

       OBJECTION:              Defendant objects to this Request as premature, overbroad, unduly

burdensome, and requesting confidential and proprietary information.               Plaintiff has not

demonstrated facts sufficient to support a claim for punitive damages, and in fact, Defendant has

substantial basis for its defenses. Defendant is a privately owned company, and production of the

financial information requested will violate its right to privacy. Further, Defendant concedes that

if punitive damages are ultimately awarded against it, it has the financial capacity to pay the award.




                                                  13
                                                                                ND Appx., p.341




        11.     Produce copies of the documents for the period which indicates the name, date of

birth, job title, wage and salary category, and place of employment of all of Defendant's

employees.

       OBJECTION:              Defendant objects to this Request as vague, incredibly overbroad,

unduly burdensome, requesting documents that are not relevant to any claim or defense raised in

this matter, and not proportional to the needs of the case. The Request asks for all documents for

all employees for some unstated period of time (presumably years and maybe decades) for

thousands of employees who have nothing to do with either Plaintiffs claims or Defendant's

defenses. The Request appears to be a fishing expedition for Plaintiff and/or his counsel.

        12.     Produce copies of any and all documents reflecting and/or relating to pay

adjustments made by Defendants from January 1, 2012, to the present.

        OBJECTION:             Defendant objects to this Request as overbroad, unduly burdensome,

failing to request information relevant to any claim or defense raised in this matter, and not

proportional to the needs of the case. The Request is not limited to Leprino's Fort Morgan plant

or to Plaintiffs position.

        RESPONSE:              Without waiving said Objection and answering subject thereto, see

Response to Interrogatory Number 11 for potential pay increases for the position of Whey

Department Foreperson since the time of Plaintiff termination.

                        RESPONSES TO REQUEST FOR ADMISSION

        1.      Admit that Plaintiff was employed with Defendant from November 3, 1998 to

February 29, 2016.

        RESPONSE:              Admit.
                                                 14
                                                                                  ND Appx., p.342




          2.    Admit that Plaintiff was involved in a physical altercation with Frank Levar, an

employee of Defendant, on February 9, 2016.

          RESPONSE:            Admit.

          3.    Admit that Plaintiff did not initiate the physical altercation at Leprino Foods on

February 9, 2016.

          OBJECTION:           Defendant objects to the phrase ''initiate the physical altercation" as

vague.

          RESPONSE:            Without waiving said Objection and answering subject thereto,

Defendant admits that, to its understanding, Mr. Levar pushed/physically moved Plaintiff back

before Plaintiff retaliated.

          4.    Admit that Frank Levar had been involved in workplace violence before February

9, 2016.

          OBJECTION:           Defendant objects to this Request as the phrase "workplace

violence" is not defined.

          RESPONSE:            Without waiving said Objection and answering subject thereto,

Defendant lacks knowledge to admit this Request, and therefore denies the same.

          5.    Admit that before February 9, 2016, Plaintiff had not been involved in any

incidents of workplace violence.

          OBJECTION:           Defendant objects to this Request as the phrase "workplace

violence" is not defined.

          RESPONSE:            Without waiving said Objection and answering subject thereto,

denied.
                                                  15
                                                                                  ND Appx., p.343




       6.         Admit that on February 9, 2016, Plaintiff was acting in self-defense with the

action he took.

       RESPONSE:                 Based on the reports which Defendant received, denied.

       7.         Admit that a Caucasian replaced Plaintiff as the Whey Department Foreman.

       RESPONSE:                 Defendant admits that following Plaintiffs       termination, Ryan

Henry, a Caucasian and former Whey Department Foreperson, who had been assigned to a special

project, returned to the Whey Department in his previous role.

       8.         Admit that Plaintiff did not violate Defendant's workplace violence policy during

his employment.

       RESPONSE:                 Denied.




                                                   16
                                                                                     ND Appx., p.344




                                          VERIFICATION

STATE OF COLORADO                     )
                                      )       ss
COUNTY OF DENVER                      )

         Steve Schmidt states that he is authorized to make this Verification          regarding the
Responses made on behalf ofLeprino Foods Company, in Leprino Foods Company's Response to
Plaintiffs Interrogatories. They have been answered either by me or by authorized employees and
counsel for Leprino Foods Company in this matter, and that to the extent the information came
from a source other than me; I have been informed that the facts stated in this document are true
and correct to the best of our knowledge.



                                                                 Steve Schmidt
                                                                 Leprino Foods Company


Subscribed and sworn to before me this~ay               of August, 2019 by Steve Schmidt, Leprino
Foods Company

         My Commission expires: ~ \ \.3\ \    a~
         Witness my hand and official seal.

[SEAL]




                                                   17
                                                                               ND Appx., p.345




Dated this 5th day of August, 201 9.

        As to Responses to Request for Production and Request to Admit.

                                         CAMPBELL KILLIN BRITTAN & RAY, LLC

                                             By: s/ William C. Brittan
                                             William C. Brittan, #17643
                                             Margaret R. Pflueger, #39780
                                             270 St. Paul Street, Suite 300
                                             Denver, CO 80206
                                             Phone: (303) 322-3400
                                             Fax: (303) 322-5800
                                             Email: bbrittan(ii')ckbrlaw.com
                                             mpflueger@,ckbrlaw.com


                                             Counselfor D~fendantLeprinoFoodsCompany




                                              18
                                                                               ND Appx., p.346




                                CERTIFICATE OF SERVICE

      I, the undersigned, certify that on this 5th day of August, 2019, a true and correct copy of
the foregoing DEFENDANT LEPRINO FOODS COMPANY'S RESPONSES TO
PLAINTIFF'S INITIAL DISCOVERY REQUESTS were served via email to the following:

Amy Burma
Burma Law Offices, LLC
1035 Pearl Street, Suite 325
Boulder, CO 80302
amy@Burmalawoffices .com

Attorneys.forPlaint/ff


                                                     s/Andrea Davis
                                                     Andrea Davis




                                                19
ND Appx., p.347
ND Appx., p.348
ND Appx., p.349
ND Appx., p.350
ND Appx., p.351
ND Appx., p.352
ND Appx., p.353
ND Appx., p.354
ND Appx., p.355
ND Appx., p.356
ND Appx., p.357
ND Appx., p.358
ND Appx., p.359
ND Appx., p.360
ND Appx., p.361
ND Appx., p.362
ND Appx., p.363
ND Appx., p.364
ND Appx., p.365
ND Appx., p.366
ND Appx., p.367
ND Appx., p.368
ND Appx., p.369
ND Appx., p.370
ND Appx., p.371
ND Appx., p.372
ND Appx., p.373
ND Appx., p.374
ND Appx., p.375
ND Appx., p.376
ND Appx., p.377
ND Appx., p.378
ND Appx., p.379
ND Appx., p.380
ND Appx., p.381
ND Appx., p.382
ND Appx., p.383
ND Appx., p.384
ND Appx., p.385
ND Appx., p.386
                                                                                                   ND Appx., p.387


     okay sony I thought we had another, we are at 30.7%
     we had a gal leave Friday but it was I year and 2 days so she just made it

                     Hire Date        Tem1 Date       Dept/Position         Reason
     Ken Webb         6/2/14            11/12/15      Cheese-Clean up       Attendance
     Loretta Pena     12/1/14          11/12/15       Proc-Gen Lab          LOA Exhausted
     Mellisa Rodriguez 6/22/15           12/09/15       Proc-Gen Lab         No Return Job Abandonment
     Daniel Zavala     1/11/16           1/22/16       Proc-Gen Lab          No Return Job Abandonment



     Julia Lambert, PHR, SHRM-CP
     Human Resources Generalist
     Fort Morgan Plant
     970-542-4263 Desk Phone
     970-380-9638 Cell
     303-209-6149 Fax


     If you are offered a seat on a rocket ship, don't ask which one, you just get on! -Sheryl Sandberg


     »> Kelly Soja 2/22/201610:19 AM»>
     We went up from end ofFY15 ....

     I'd like a breakdown on this as to who left, how long were they with us, what department, reason for leaving.
     Yikes ....

     >>> Julia Lambert 2/22/2016 10: 17 AM >»
-~   oh boy ....first year we are at 38%

     Julia Lambert, PHR, SHRM-CP
     Human Resources Generalist
     Fort Morgan Plant
     970-542-4263 Desk Phone
     970-380-9638 Cell
     303-209-6149 Fax


     If you are offered a seat on a rocket ship, don't ask which one, you just get on! -Sheryl Sandberg


     »> Kelly Soja 2/22/2016 10:08 AM >»
     I just joined it too ....my exit interview with AJ ran long.

     »> Julia Lambert 2/22/2016 10:07 AM»>
     It will be a bit I'm on John's safety call

     Julia Lambert, PHR, SHRM-CP
     Human Resources Generalist
     Fort Morgan Plant
     970-542-4263 Desk Phone
     970-380-9638 Cell
     303-209-6149 Fax




                                                                                                             CONFIDENTIALLEP0941
                                                                                              ND Appx., p.388


If you are offered a seat on a rocket ship, don't ask which one, you just get on! -Sheryl Sandberg


»> Kelly Soja 2/22/2016 I 0:04 AM »>
No. I know it's higher than 3.5% and I am looking to see ifFTM really needs to be a focus for future planning on
the Corporate Retention Project.

It was around 30% for first year.

>» Julia Lambert 2/22/2016 I0:02 AM >»
are you trying to be mean? let me check

Julia Lambert, PHR, SHRM-CP
Human Resources Generalist
Fort Morgan Plant
970-542-4263 Desk Phone
970-380-9638 Cell
303-209-6149 Fax


If you are offered a seat on a rocket ship, don't ask which one, you just get on! -Sheryl Sandberg


»> Kelly Soja 2/22/2016 10:01 AM»>
what about first year turnover?

>>> Julia Lambert 2/22/2016 9:44 AM »>
3.5% total
I% for bulk packaging

We are doing well right now :)

Julia Lambert, PH~ SHRM-CP
Human Resources Generalist
Fort Morgan Plant
970-542-4263 Desk Phone
970-380-9638 Cell
303-209-6149 Fax


If you are offered a seat on a rocket ship, don't ask which one, you just get on! -Sheryl Sandberg


»> Kelly Soja 2/22/2016 8:34 AM »>
Would you be able to pull an up to date turnover number for me for FTM - plant wide and also just Bulk
Packaging.

Thank you!
Kelly




                                                                                                      CONFIDENTIALLEP0942
ND Appx., p.389
                                  ND Appx., p.390




LeprinoFoods




         EMPLOYEE HANDBOOK




        FORT MORGAN FACILITY
          2400 East Beaver Ave.
          Fort Morgan, Co 80701



                                        LEP0060
                                                                                                                   ND Appx., p.391
                                                         Table of Contents


PURPOSE ......................................................................................................................................
                                                                                                                                            4
VISION, MISSION STATEMENT & LEPRINO CORE VALUES .....................................5


I: COMMUNICATIONS ........................................................................................................6-7
   A. Group Meetings ....................................................................................................................6
   B. Written ComJJl.unications ....................................................................................................
                                                                                                                                7
   C. Open Door Philosophy ........................................................................................................
                                                                                                                               7


II: WORK PLACE SAFETY....................................................................................................
                                                                                                                    8-9
   A. Personal Protective Equipment (PPE) ...............................................................................
                                                                                                                      8
   B. Reporting Work Related Injuries & Illnesses ....................................................................
                                                                                                                   9


Ill: HOURS OF WORK/OPERATIONS ..........................................................................
                                                                                                     10-14
   A. Work Week ..........................................................................................................................10
   B. Sch.edules ..............................................................................................................................10
   C. Overtime ........................................................................................................................
                                                                                                                                   10-11
   D. Meals & Rest Break Policy ..............................................................................................
                                                                                                                          ~.12
   E. Timekeeping Policy ............................................................................................................
                                                                                                                                 12
   F. Delays in Operation ............................................................................................................
                                                                                                                                  13
   G. Excha.rtging Shifts ...............................................................................................................13
   H. Mandatory Scheduled Meetings & Training ..................................................................
                                                                                                             13
   I. Payday & Paychecks ............................................................................................................
                                                                                                                                 14


IV: BENEFITS.......................................................................................................................
                                                                                                                             15-19
  A. Hourly Employee hl.centive Plan .....................................................................................
                                                                                                                       15
  B. Vacations ........................................................................................................................
                                                                                                                                   15-17
      Sc:heduling ............................................................................................................................
                                                                                                                                         16
      Responsibilities ....................................................................................................................
                                                                                                                                       17
  C. Holidays ................................................................................................................................
                                                                                                                                        18



                                                                                                                                LEP0061
                                                                                                            ND Appx., p.392
   D. Paid Sick Time ....................................................................................................................18
   E. Leave of Absence (LOA) ....................................................................................................19
   F. Employee Awards ...............................................................................................................19


V: FACIUTY AND LFC PROPERTY USAGE ................................................................
                                                                                                20-24
  A. Uniforms ..........................................................................................................................................
                                                                                                                                            20
  B. I..ockers ............................................................................................................................ 20-21
  C. Tools art.d Allowances ........................................................................................................21
  D. Parking and Speed Limits .................................................................................................21
  E. Break Rooms .................................................................................................................. 21-22
  F. Lactation Policy ...................................................................................................................22
  G. Personnel Records ..............................................................................................................22
  H. Plant Security ................................................................................................................ 22-23
      Employee Badges .......................................................................................................... 22-23
      Visitors .................................................................................................................................. 23
      Inspections ............................................................................................................................23
  I. Lost & Found ........................................................................................................................24
  J.Telephone          Calls .................................................................................................................... 24
  K. Cell Phones ..........................................................................................................................24
  L. No Tobacco Policy ..............................................................................................................24
  M. No Solicitation/Distribution                       Policy ................................................................................24


VI: CAREERDEVELOPMENT& ADV AN CEMENT..................................................
                                                                                   25-30
  A. Tenure ..........................................................................................................................................
                                                                                                                                              25
  B. Job Posting, Applying and Interview Procedures ..........................................................25
     Eligibility ......................................................................................................................... 25-26
     A pplJring ............................................................................................................................... 26
     Interviewing .........................................................................................................................27
     Panel Interview ....................................................................................................................27
     Accepting tlte Position .................................................................................................. 27-28
     Roles and Responsibilities ..................................................................................................28

                                                                                                                                            Page2

                                                                                                                                  LEP0062
                                                                                                                     ND Appx., p.393
   C. Foreperson Positions ..........................................................................................................29
   D. Temporary Position. ...........................................................................................................29
   E. Job Elimination & Reduction                        m Force        ....................................................................... 29-30


VD: WHAT IS EXPECTED OF YOU ................................................................................ 31-33
  Required Conduct ............................................................................................................. 31-32
  Prohibited Conduct ........................................................................................................... 32-33


VIII: DISCIPLINARY GUIDELINES ..................................................................................... 33


IX: ATTENDAN CE POLICY..............................................................................................
                                                                                                              34-37
  A. Introduction ........................................................................................................................ 34
  B. Definitions ...................................................................................................................... 35-36
  C. Poin..ts................................................................................................................................................................
                                                                                                                                                 36
  D. Responsibilities ............................................................................................................. 36-37
  E. New Hires .........................................................................................................................................................
                                                                                                                                            37
  F. Acknowledgement                   of Receipt .................................................... .:......................................38




                                                                                                                                              Page3

                                                                                                                                   LEP0063
                                                                      ND Appx., p.394
                            LEPRINO FOODS COMPANY

           EMPLOYEEGUIDEBOOK - FORT MORGAN (FI'M)FACILITY

                                 Updated August 2, 2015


                                      PURPOSE

Welcome to the Leprino Foods Fort Morgan (FTM) Team ..This Employee Handbook is
designed to give you a general understanding of plant policies, procedures, and
programs. This Handbook is designed to be used in conjunction with the Leprino Foods
Employee Handbook and applicable Leprino Foods policies. We want you to be an
informed employee so that you can properly use and profit from the considerable
investment Leprino Foods has made in these plans and programs. Your immediate
Supervisor or Human Resources Representative will be happy to answer any questions
not specifically covered in this Guidebook.

For detailed information about your benefit plans, please refer to the appropriate
Summary Plan Descriptions (SPD). If you have any questions not answered by these
materials, please contact your local Human Resource Representative.

This Handbook is intended to provide you with general information and is not intended
to create any contractual rights or obligations. Leprino Foods Company reserves the
rights to modify, supplement, or rescind any policy, procedure, or guideline outlined in
this Handbook at any time, without notice, as it deems appropriate.




                                                                                   Page4


                                                                             LEP0064
                                                                      ND Appx., p.395
VISION:          To be the World's Best Dairy Food and Ingredient Company.

MISSION:         We make every customer feel like our only customer,through
                         Quality, Service, Competitive Price and Ethics.



                              LEPRINO CORE VALUES

At Leprino Foods we dedicate ourselves to providmg outstanding value to customers
through our uncompromising commitment to our Core Values. Our Core Values are the
guiding principles we follow in order to continuously improve the health and longevity
of our company and our customers.

QUALITY:We win by making better products. Ones with exceptional composition and
performance that are produced with exemplary safety standards. Our products do
precisely what they are supposed to do. If it's worth doing, it's worth doing right.

SERVICE:We treat every customer like they are our only customer. We pay special
attention to small details that matter. When our customers need help, we are shockingly
responsive problem solvers.

COMPETITIVEPRICE:We provide the best combination of performance and value.
Customers get more for their money with Leprino Foods. We run efficient operations so
we can always be competitively priced.

ETHICS:We strive to do the right thing all the time. We are principled and fair in all of
our dealings. We take personal responsibility to do our very best. Promises made are
promises kept.




                                                                                    Page5

                                                                              LEP0065
                                                                       ND Appx., p.396
SECTION I:
COMMUNICATIONS

At Leprino Foods we believe in open communication. An active and open two-way
communications process is vital to a harmonious work environment and a successful
plant.

The informal communication process is an active day-in and day-out activity. Your
Supervisor will meet with you and your other team members, individually as well as in
a group setting. Supervisors will also hold departmental meetings. In addition to a
general exchange of information and ideas, these meetings are designed with ample
opportunity for you and others in your department to make suggestions, offer
constructive feedback, and ask pertinent questions.

In addition, a regular formal schedule of meetings has been established to complement
the regular daily communications that routinely occur between you and your Supervisor.
The purpose of these formal meetings is to freely discuss matters of concern to both you
and the Company. In addition, these meetings will help keep you informed about the
operation of Fort Morgan (FTM) and the Company.

You are encouraged to express your thoughts and ideas. Listed below are the types of
meetings we hold on a regular basis:


A.    Group Meetings

      • Pre-Shift Meetings:

                o A brief fifteen-minute meeting held prior to the start of your shift.
                  This meeting provides you with the opportunity to be informed of
                  daily Plant operations. Pre-shift meetings will start at 5 minutes after
                  the start of your scheduled shift. Prompt attendance is requested.

      • All Plant Meetings:

                o The Plant Manager will conduct an Annual theeting to review plant
                  metrics and standings. Plant updates and company information will
                  be provided. To review the Plant's performance during the past year.
                  Goals, objectives and information about the upcoming period are
                  also covered. This meeting is mandatory for all scheduled
                  employees. A Q&A session will occur at the end of each meeting.




                                                                                     Pag&.6


                                                                               LEP0066
                                                                       ND Appx., p.397
     •   Listening Meetings /Quarterly Review Meetings:

                 o These are conducted each quarter by the Plant Manager or Human
                   Resources. These meetings are attended by employees selected from
                   each of the various departments by the department manager.
                   Advisory members are expected to attend the meetings and provide
                   representative comments and suggestions. If you are interested in
                   participating, let your Supervisor know. A Q&A session will occur
                   at the end of each meeting.


B.   Written Communications

     •   LeprinoNET - The Company Intranet.
     •   Partners in Progress - News from Leprino Foods on a bi-monthly basis.
     •   Mailings - Business and benefit related information mailed to your home.
     •   Communication/Bulletin boards - Communication bulletin boards are
         maintained in each area of our facility for job related information and electronic
         message boards are in break rooms to provide news of special interest to all
         employees. To keep "in the know" on our activities, it is a good idea to get in
         the habit of looking at the nearest communication bulletin board at least once a
         day. Management must approve all communications before being posted.


C.   Open Door Philosophy

     Open and honest communication is essential to ensuring the standards set by the
     Leprino Foods Vision. You are encouraged to discuss concerns, suggestions,
     questions, or ideas with your immediate Supervisor. However, if you feel that you
     cannot discuss something with your immediate Supervisor, you are encouraged
     to talk with the next level of the leadership team or the Human Resources
     Department to discuss resolutions to your concerns or to get answers to your
     questions.




                                                                                      Page7

                                                                               LEP0067
                                                                    ND Appx., p.398
SECTIONII:                                                      WORKPLACE SAFETY

Leprino Foods is committed to a safe, injury free and secure work environment. All of
us at Fort Morgan are responsible for our own safely and ensuring the safety of our co-
workers, visitors, and others who are doing business-with the Company.

You, as well as all members of the Fort Morgan Team, are expected to:

      • Wear the required personal protective equipment (PPE) and ensure your
        coworkers and visitors are wearing required PPE; and
      • Actively participate in behavioral safety activities; and
      • Continuously check your work area and other areas you visit (e.g. break rooms,
        hallways, parking lots, etc.) for unsafe conditions, and immediat:ely correct any
        unsafe condition(s) or notify your Supervisor of the unsafe conditi.on(s), as
        applicable; and
      • Seek opportunities to continuously improve safety procedures, processes,
        behaviors; and
      • Follow all Company procedures              and federal/ state/local    safety &
        environmental regulations.

A.    Personal Protective Equipment (PPE)

      Leprino Foods supplies you with personal protective equipment (PPE), which will
      enable you to perform your job duties safely. Examples of these include, but are
      not limited to, safety glasses, safety shoes, goggles, facemask, hearing protection,
      dust masks, gloves and aprons. You will receive training regarding job-specific
      PPE and are expected to wear the appropriate PPE to protect you from potential
      hazards.

      Safety Shoes - Employees without safety shoes will not be allowed to work.

      1. All employees are eligible to receive either:
         • Rubber safety boots as their jobs require (these may be received as needed
             from your Supervisor; you must exchange your worn rubber safety boots
             for a new pair); or
         • Employees are eligible for an annual reimbursement up to $75.00 for leather
             safety shoes.
         • All 1'Shoes for Crews" shoes/boots are covered with a 60 day warranty.
            Employees are responsible for returning all shoes/boots to their supervisor
            or safety supervisor for replacements.
         • It is the responsibility of the employee to notify their supervisor of needing
            a new pair before a new pair is obtained.

      2. All safety shoes must be purchased from selected vendors. Under special
         circumstances shoes can be purchased from other vendors however they must

                                                                                     Pages

                                                                               LEP0068
                                                               ND Appx., p.399
         meet the approval of the safety Supervisor and the employees' immediate
         Supervisor.

      3. All shoes must meet ANSI #241PT91 standards and have: (i) Steel toe; (ii) ¼
         inch tread; (iii) smooth toe; (iv) no suede; and (v) slip-resistance (with a co-
         efficient of friction of .45).

B.   Reporting Work Related Injuries & Illnesses

     All injuries are required to be immediately reported to your Supervisor or
     Manager. Do not withhold injury information because you do not think the injury
     is severe enough to· warrant attention. All injuries are to be reported. You should
     not seek outside medical attention for an injury before it has been reported to
     management. Your Supervisor will ensure that you get prompt medical attention
     and that the appropriate incident reports and workers' compensation insurance
     forms are completed. This is a requirement to ensure that you receive the
     appropriate medical attention and to prevent a possible reoccurrence of a similar
     injury to yourself or a co-worker.

     Following an injury you will be asked to participate in an injury investigation
     designed to address any circumstances that may have contributed to your injury;
     and help determine how we can prevent another similar injury from occurring in
     the future.




                                                                                    Page9


                                                                              LEP0069
                                                                     ND Appx., p.400
SECTION III:                                 HOURS OF WORK/OPERATIONS

Fort Morgan operates 24--hoursa day, 7-days a week, 365-days a year. The nature of our
business and the raw ingredients we use, dictate that we operate the facility on weekends
and holidays. This aspect of our business means that your work schedule may vary,
depending on the needs of your department


A.    Workweek
      The "regular work week" begins Sunday and ends Saturday. For those employees
      starting work on or before 11:59 p.m. on a Saturday, all worked hours will be
      counted as Saturday hours.

B.    Schedules

      Employees are responsible to know their work schedule.
      Every effort will be made to post work schedules for the upcoming week in the
      designated areas by 1:00 p.m. on Friday. Starting times are the times employees
      are to be at their assigned work stations (or pre-shift meeting) and ready to go to
      work. See your Supervisor for any specific direction on starting time and location.
      Employees who are not at work when the schedule is posted are responsible to get
      their schedule. Supervisors will not call employees to communicate a regularly
      posted schedule.

      Schedules can change with minimal notice. Supervisors will make every effort to
      notify employees of any major schedule change but employees are encouraged to
      check the schedule every day at the end of their shift.


C.    Overtime (OT)

      Overtime will be paid as follows:
      • At one (1) and one-half (1/2) times your regular hourly rate of pay for all
         hours worked in excess of 40 hours in the workweek.
      • Additional wage and hour guidelines can be found on labor posters
         throughout the facility. Your Supervisor or HR can direct you to posting
         locations.

      Overtime needs that are anticipated during upcoming weeks are normally
      scheduled in advance, but there are times when overtime cannot be planned in
      advance. Below are some options your Supervisor may use:




                                                                                   Page10

                                                                             LEP0070
                                                                  ND Appx., p.401
Voluntary Overtime Sign-Up List Option:

If your Department utilizes a voluntary overtime sign-up list, overtime
requirements for a shift vacancy will be filled as follows:

   • If time permits, the most qualified employee in the department will be
        called in who has signed a ,Toluntary overtime list; or

   •    Retain for an additional four (4) hours, the employee performing the job
        where the overtime is to occur and call in the next scheduled employee four
        hours early.

No Voluntary OT Sign-Up List

H your Department does not utilize a list, overtime requirements for a shift
vacancy will be filled as follows:

    •   H time permits, call in an unscheduled qualified employee; or

    •   Retain for an additional four (4) hours, the employee performing the job
        where the overtime is to occur and call in the next scheduled employee
        four hours early; or

    •   Management has the right to mandate overtime for any employee based
        on business needs.

              ✓   Employees may be assessed a 1 point if they refuse the mandated
                  overtime.


* See your Superviso.r for specific details on how unplanned OT is handled in your
deparbnent.

* No employee should be working over 16 hours      within a 24 hour period.




                                                                              Page11

                                                                         LEP0071
                                                                    ND Appx., p.402
D.   Meal and Rest Break Policy

     Regular scheduled shifts total eight and one half hours (8½) during which
     employees will be provided one (1) unpaid 3Q..minute duty-free meal break and
     two (2) paid 15-minute rest breaks. All employees must remain on facility property
     during their 15-minute paid rest breaks. See your department Supervisor
     regarding break and meal break coordination. You may contact your Supervisor,
     Manager or Human Resources Deparhnent regarding any questions you have
     regarding meal break requirements. Violations of the facility's meal and rest break
     policy will be subject to disciplinary action in accordance with the facility's
     disciplinary policy.

            1. Duty-free Meal Breaks: Employees are required to take a 30-minute
            unpaid duty-free meal break prior to the end of the 5th hour of work. During
            a meal break, employees are relieved of all duties. Employees are
            responsible for accurately punching in and out for their meal break.
            Employees who fail to correctly punch in or out for meal breaks may be
            subject to disciplinary action pursuant to· the facility's performance
            disciplinary policy.

            2. Rest Breaks: Employees will be provided with one (1) 15-minute paid
            rest break when they work between 3 ½ and 6 hours, and a second 15-
            minute paid rest break when they work between 6 and 10 hours, and a third
            15-minute paid rest break when they work between 10 and 14 hours. Travel
            time to and from the designated break area is included in the 15-minute
            time allotment for rest breaks. To the extent practical, 15-minute paid rest
            breaks will be scheduled during the middle of each work period. While
            employees are free to voluntarily forego or waive rest breaks, the company
            does not encourage you to do so. See your Supervisor for specific
            department rest break guidelines.

E.   Timekeeping Policy

     Time clocks are used as a means of accurately recording hours worked and
     calculating pay. FTM utilizes the Kronos® timekeeping system. The clocks record
     regular hours worked, meal breaks, overtime, absences and other time related
     items. Employees are proluoited from being on the production floor unless they
     have punched in pursuant to their scheduled shift or have prior authorization
     from their Supervisor to be out on the production floor during non-scheduled
     work hours.

     Employees are responsible for punching in at the beginning and end of each shift
     and at the beginning and end of each meal break at their assigned time clock. When
     recording your time, you should not punch in more than seven minutes prior to
     your scheduled start time or punch out more than seven minutes after your
     scheduled end time without authorization from your Supervisor. You are
                                                                                  Page12

                                                                            LEP0072
                                                                   ND Appx., p.403
     responsible for immediately notifying your Supervisor if there is a time punch
     malfunction and you are not able to punch in or out, or if you forgot to punch in
     or out.

     Punching in after the start time of your scheduled shift, failing   to punch at the start
     or end of your shift and punching out early without approval        will all be subject to
     the facility's Attendance Policy. Disciplinary action up              to and inclg.ding
     termination of employment may be taken for violation of this        timekeeping policy.

F.   Delays in Operation

     If a shift is cancelled due to an emergency, every reasonable effort will be made
     to notify the employees.

     In the event of a facility shutdown, total or partial, due to an emergency such as a
     fire, flood, storm, utility shortage or any other cause, an employee will be paid for
     hours worked but in no event less than two (2) hours straight time hourly rate if
     he/she reports to work for their scheduled shift. When an employee is called into
     work or arrives for a scheduled shift that is cancelled or changed, he/she will be
     provided with four (1:)hours of work or pay or combination thereof. In such cases,
     a Supervisor may ask for volunteers to go home. Any employee who refuses
     available work will not be paid.


G.   Exchanging Shifts

     Employees are not permitted to exchange shifts with another employee without
     the prior written authorization of the Supervisor and both employees. No
     authorizations for exchanging shifts will be granted unless the exchange can be
     accomplished without interference of facility operations and limiting the amount
     of approved department overtime.


H.   Mandatory Scheduled Meetings & Training

     Employees scheduled for mandatory meetings or training on their days off will
     be paid for the time spent in the session or one (1) hour of pay, whichever is
     greater. Employees that do not atten.d a Mandatory Meeting or Training may be
     assessed one (1) attendance point.




                                                                                         Page13

                                                                                  LEP0073
                                                                      ND Appx., p.404

I.   Payday and Paychecks

     Hourly employees will receive a paycheck every week. Leprino Foods provides all
     employees the option to directly deposit paychecks into their bank account(s). This
     enables you to conveniently receive your pay in your bank account on payday
     without having to personally pick up a paycheck and then drive to your bank to
     cash it.

     Direct deposit can be set up online at MY LEPRINO at home or at designated
     kiosks located in the facility. If you elect not to participate in direct deposit,
     paychecks will generally be distributed on Thursday, between the hours of 3:00
     pm - 4:30 p.m. at the reception desk. After that pay checks will be available at the
     guard shack.

     Minor errors in an employee's paycheck will be adjusted in the next payroll run.
     Major changes may be handled with an off cycle check. If you think there is an
     error in your paycheck, consult your Supervisor.




                                                                              LEP0074
                                                                     ND Appx., p.405
SECTION IV:                                                                 BENEFITS

     In addition to the Benefit Programs outlined in the Leprino Foods Employee
     Handbook, this section of the Handbook is designed to acquaint you with some of
     the specific features of the Company's benefit programs at the Fort Morgan (FTM)
     facility. It is important to remember that more detailed information is set forth in
     the official plan documents and policies that govern each of the plans. H there is
     any conflict between the brief summaries contained in this Handbook and the
     terms, conditions or limitations of the official plan documents, the provisions of
     the official plan documents will prevail. Employees wishing to inspect those
     documents, please see a Human Resources Representative.

A.   Hourly Employee Incentive Plan

     We believe that every employee should share in the success of our Company. All
     employees have a common stake in seeking to facilitate the success of our
     Company. By everyone 1s collective and individual contribution, the Company will
     achieve its vision and goals through continuous improvement. Therefore, we
     currently have an Incentive Plan that was developed to reward our contributions.
     You are eligible to participate in the Incentive Plan beginning on your 1st day of
     employment and provided. you meet the availability for work requirements for the
     payout. Incentive periods are divided into quarters: Ql (Nov-Jan) Q2 (Feb-Apr)
     Q3 (May-July) Q4 (Aug-Oct).

     The program is structured into three (3) principle measurement criteria: 1) Safety,
     2) Quality, and 3) Financial Performance. The financial payment will be awarded
     to all eligible employees based on the percentage achieved according to the
     established goals and individual attendance. Monthly status reviews will be
     posted in the facility. Program overviews and award distributions are done on a
     quarterly basis. For more information on the Incentive Plan, please see a Human
     Resources Representative.

B.   Vacations

     The Company recognizes that vacations serve an important function of providing
     for employees' rest and recreation. Vacations will be scheduled between you and
     your Supervisor. Vacation time is accrued based upon length of service and is
     ~arned at six-month intervals. Vacation time may not be taken until it has been
     earned. Please refer to the Leprino Foods Employee Handbook and Vacation
     Policy for more detailed information regarding vacation benefits.

     Department workload and labor requirements control the number of vacations
     each deparbnent can permit, per week. Vacation scheduling may differ by
     deparbnent depending upon. unique operation requirements. See your immediate
     Supervisor for details.




                                                                             LEP0075
                                                                       ND Appx., p.406
       This internal plant policy is intended to clarify how vacations are scheduled and
       approved in the Fort Morgan facility.

       Note: This internal policy is not intended to alter in any way., how the company
       awards or employees accrue vacation as stated in (HUM 3200).

Scheduling:

   •   Plant tenure will have preference of vacation dates during the selection process
       from January 1st to January 31. Requests during this time will be approved or
       denied by February 15. Requests must be made on the Kronos system.

  •    For the period of January 1 to January 31, full weeks' vacation requests will be
       granted over single days/ partial weeks. (Max. of 2 weeks)

  •    Vacation requests received after January 31 will be granted on a first come, first
       serve basis. These requests will be approved or denied within 7 days and the
       employee can view this on the Kronos system.

  •    The Human Resources Manager and the Plant 1vlanager must approve vacation
       requests longer than two weeks.

  •    Each department manager will be responsible for establishing their own vacation
       schedule, giving consideration to departmental needs based on staffing, product
       schedule, milk volumes, etc.

  •    Employees will only be allowed to schedule one major holiday off during the
       January 1 to January 31 periods. Major holidays are considered by this policy are
       Thanksgiving, Christmas and New Year's. If a major holiday is not booked
       completely one-month prior, the employee can request for another vacation
       during a major holiday.

  •    Request for vacation should be submitted into the department supervisor as far
       in advance as possible. A request for multiple days should be turned in at least
       two-week's prior to the dates requested.

  •    Vacation requested after the schedule has been posted will need to be made
       before the end of the shift prior to the request and will need deparbnent
       manager's approval.

  •    Any deviations ·from the policy above will be reviewed on a case-by-case basis.

       Note: Vacationcan be deniedat any timepriorto the start of the vacationbasedon
       businessneeds.


                                                                                        Page16


                                                                                LEP0076
                                                                          ND Appx., p.407


Responsibilities:

   a. Employee:
        • Ensure that you will have the time earned that you are requesting.

          •   From January 1-January 31 submit 1st,   znd   and 3rd choices.

          •   Submit Kronos request for approval to immediate supervisor preferably
              two weeks prior to the requested date during the 1st come 1st serve basis.

          •   Review preapproved leaves with manager in new department if a transfer
              takes place.


   b. Department Supervisor:
         • Process all non-exempt Kronos requests.

          •   After January 31, respond to requesting employees within 7 days, of
              approval or denial.

   c. Deparbnent Manager:
            • Process, review and approve all exempt ESS (employee self-service)
               requests through the MSS (manager self-service).

              •   Ensure proper reporting and scheduling of vacation ~e.

              •   Review preapproved leaves if employee is transferred to new
                  department

   d. Human Resources:
           • Communicate vacation scheduling procedures to plant employees.
             Review any exceptions to the policy and provide guidance to
             department managers.

Note... If employeetransfersto a new department,vacationrequests that have alreadybeen
approvedmust be honoredby new departmentmanager.

~Paymentof vacation time in lieu of taking time off is NOT PERMITTED under any
circumstances.




                                                                                     Page17

                                                                                LEP0077
                                                                    ND Appx., p.408


C.   Holidays

     At the Fort Morgan Plant hourly production employees observe the following
     nine (9) holidays:

     -     New Year's Day
     -     Memorial Day
     -     Independence Day
     •     LaborDay
     -     Thanksgiving Day
     -     Friday after Thanksgiving
     ...   Christmas Eve
     -     Chrisbnas Day
     -     New Year's Eve

     All employees whose department normally works a Monday through Friday
     schedule will observe holidays as recognized by our corporate office. This
     schedule also applies to clerks and other hourly positions that do not generally
     have to be back filled each time the employee is absent. All employees who
     normally do not work a Monday through Friday schedule will observe holidays
     as they fall on the calendar dates.

     To be eligible for holiday pay, an employee must have been employed for at least
     30 calendar days and work their scheduled day before the holiday, AND the
     holiday if they are scheduled to work AND their 1st scheduled day following the
     holiday.

     Holiday pay for eligible employees will be calculated in the following manner:

     If a holiday falls on an employee's scheduled day off, the employee will receive
     eight (8) hours of straight-time pay. If the holiday falls on a scheduled workday,
     the employee will receive eight (8) hours of straight-time pay for the holiday and
     1½ times his/her straight-time rate for each hour worked during the holiday.
     When a holiday falls during an employees' scheduled vacation, the employee will
     receive holiday pay, when appropriate, in addition to the vacation pay.

D.   Paid Sick Time

     Paid sick time will be administered in accordance with the Company's Paid Sick
     Leave Policy (HUM6100). Paid sick time absences will subject an employee to
     points under the Fort Morgan (FTM) Attendance Policy.




                                                                                  Page18

                                                                             LEP0078
                                                                      ND Appx., p.409

E. Leave of Absence (LOA)

      If an employee has a situation that requires an extended or intermittent leave from
      work, they should talk to their Supervisor or an HR Representative about options
      available in the Leprino Leave of Absence Policy (HUM6600). Requests for leave
      may be granted as outlined in the policy pursuant to proper notification,
      eligibility and approval.

      Refer to LFC Employee Handbook and applicable policy for additional details.


F.    Employee Awards

      In addition to the Service Awards and Performance Awards mentioned in the
     Leprino Foods Employee Handbook, the Company recognizes achievement in
     many other areas. There are opportunities for awards based on both team and
     individual contributions toward achieving our Vision. There are awards in the
     safety area (both team and individual) and in the area of Leprino Quality (both
     team and individual). There are also performance awards for teams and
     individuals chosen by coworkers, Supervisors., Managers, regional, and corporate
     personnel. More information on the Company's Employee Recognition Awards is
     available through Plant postings as well as Company and newsletters. See your
     Human Resource Representative for additional details.




                                                                              LEP0079
                                                                      ND Appx., p.410
SECTIONV:                                   FACILITYAND LFCPROPERTYUSAGE

A.   Uniforms

     Uniforms are to be worn by alJ employees to help maintain cleanliness, protect
     personal clothing and provide a professional appearance.

     FTM provides professional services to launder employee's uniforms. You are
     responsible for putting your dirty uniforms in the laundry drop off area in a timely
     manner. Cleaned uniforms can be picked up at the designated clean uniform area.
     Your cooperation is needed to place hangers and dirty clothing in their proper
     locations. If you have a problem with uniforms, document the specific issue each
     time it occurs and contact a Human Resources representative if you have any
     questions.

     No alterations to company-provided uniforms are allowed. Uniform shirts must
     be tucked into the pants and pants must be worn at the waist. Beanies are allowed
     but must be completely covered by the hairnet and bump cap. Oothes of your
     choice can be worn beneath your uniform as long as they are not inappropriately
     revealing or inappropriately graphic.

     In some specific jobs, company provided coats or hoods may be wom. For
     example, jackets may be worn while working in the coolers and freezer
     suits/hoods may be worn by warehouse personnel. If you have any questions
     regarding acceptable additions to the company-provided uniform, please discuss
     them with your Supervisor.

     Uniforms and footwear must be kept at the plant. You will change into and out of
     your uniform while on the punch; meaning that you will punch in prior to putting
     on your uniform at the beginrung of your shift and will not punch out at the end
     of your shift until you have changed out of your uniform.

B.   Lockers

     Leprino Foods provides you, based upon availability, two lockers (including
     locks) at the time of your employment, one for your clean uniforms, and one for
     your personal clothing. The lockers and locks provided to you during your
     employment remain the property of Leprino Foods and there should be no
     expectation of privacy. This means that lockers are subject to inspection by the
     company at any time for any reason. No other items except for clean uniforms are
     to be kept in the clean uniform lockers.

     No use of personal locks will be allowed in the facility. All lock combinations will
     be kept on file in the Human Resource Department. Any locker damage must be
     reported to the Human Resources Department or your Supervisor immediately.
     Failure to do so may result in disciplinary action.
                                                                                    AIIS
                                                                               LEP0080
                                                                       ND Appx., p.411
     Personal items should not be brought into the work area, but are to be kept in your
     assigned locker. These items mu.st comply with the good manufacturing practice
     (GMP) that prohibits glass in any production area. You are expected to keep your
     locker and the locker rooms clean, orderly and free of litter on the floor. All soiled
     uniforms must be placed in the laundry chute and not left on the floor. No food
     products or beverages are allowed in the locker room. You should keep all food,
     snacks, candy, gum and drinks in yottl' lunch pail in the designated break room
     areas. Employees are expected to keep their lockers closed and locked. The
     Company is not responsible for lost, damaged or missing property. It is
     recommended that you do not keep valuables in your locker.

C.   Tools and Allowances

     Maintenance employees are required to furnish hand (manual, not power) tools.
     Large, special--purpose tools and power tools will be furnished by Fort Morgan.

     A tool allowance will be paid to eligible employees who are required to furnish
     their own hand tools. A $150.00 tool allowance will be paid after one (1) year of
     continuous employment and every year thereafter while working in an eligible
     position. A detailed receipt is required for payout. See your Supervisor for
     additional information.

D.   Parking and Speed Limits

     Leprino Foods provides a parking lot for employee cars on its premises. Care
     should be taken when driving on the gravel to prevent damage to the area and
     parked vehicles. Leprino Foods reserves the right to adopt and modify parking
     rules and regulations governing use of Leprino Foods property. Parking lot passes
     must be visible at all times while vehicles are on Leprino property.

     All employees are required to enter the parking lot thru the employee entrance.
     Swipe your employee badge so that the gate will open. Please be respectful;
     observe all parking spots including Handicapped and Visitor parking. Park in a
     single space and comply with posted speed limits.

     Leprino Foods is not responsible for lost, damaged or missing property. It is
     recommended that you lock your car and not keep valuables in it.


E.   Break Rooms

     Break rooms throughout the facility have been provided for your comfort and
     convenience. Leprlno Foods takes pride in its facilities and asks that you share this
     pride by keeping break rooms clean. If we all do our part and clean up after
     ourselves, it will not place a burden on anyone else.




                                                                                LEP0081
                                                                      ND Appx., p.412


     The main break room, located near the main entrance across from the locker
     rooms, is equipped with various vending machines, refrigerators, microwaves and
     a sink for your use. Additional break rooms are located in the Processing
     deparbnent

F.   LactationPolicy

     The company provides lactating employees with a reasonable amount of break
     time to express breast milk for up to 1 year after the child's birth. The Fort Morgan
     facility is equipped with a lactation room in the main office area.

     Employees will use paid rest break time to express milk and may use their unpaid
     meal break time, at the employee's option. Employees will be allowed to extend
     their regularly scheduled paid rest breaks to 20 minutes to accommodate the
     expressing of breast milk. Should an employee need additional time beyond 20
     minutes, then reasonable unpaid time will be provided and employees should
     promptly report the additional unpaid time to their Supervisor.

G.   Personnel Records

     All personnel records are maintained by the Human Resources Deparbnent.
     Because it is necessary for Leprino Foods to maintain current and accurate
     personnel records on each employee. Employees are required to enter any change
     in address or telephone number into MyLeprino as soon as changes occur.
     Documentation will be required to substantiate changes in name, marital status
     and dependents - see an HR representative immediately when these changes
     occur.

     Access to employee personnel records is controlled. Therefore, if you need to
     review your personnel file, please contact the Human Resources Department to
     schedule an appointment during normal business hours, (8:00 a.m. - 5:00 p.m.),
     Monday through Friday.


H.   Plant Security

     1. Employee Badges:

        To ensure the safety and security of employees, visitors, and property, only
        authorized personnel have access to the Company's facilities. All Fort Morgan
        employees will be issued an identification card that allows him or her access to
        the Plant. Each employee is responsible for their own card and having it in their
        possession when they enter and leave the facility. Any card that is lost or
        damaged should be brought to the attention of the Human Resources
                                                                                    Pege22

                                                                               LEP0082
                                                                ND Appx., p.413
   Deparbnent immediately. The initial card will be issued at no cost to the
   employee upon hire. There is a replacement cost for lost cards chargeable to
   the employee. Any defective card needs to be returned to the HR department
   for replacement. There is no charge to replace a defective card returned to HR.

   You are required to use your badge to enter the plant property. H carpooling,
   each employee in the vehicle is required to swipe their badge. H you forget
   your badge you will be required to provide identification and sign in at the
   security gate. Excessive entrance into the plant without a badge will result in
   disciplinary action.

2. Visitors:

   All visitors must check in with the secwity guard and receptionist during the
   day or a Supervisor during off hours. All visitors will be required to sign the
   company's Visitor Agi·eement and will be issued a visitor's pass. Frequent
   visitors will fill out a visitor's pass to be kept on file. Non-employee spouses,
   relatives., or friends are prohibited from waiting for employees in the
   lunchroom or in any other areas of the plant. Employees getting rides shall
   inform drivers of the vehicle that they are required to check-in with security
   and wait with their vehicle until the employee leaves the Plant.

   * Management has the right to remove any visitor from company premises.

3. Inspections:

   To ensure compliance with the company's Food Safety and Workplace Safety
   Policies, Leprino Foods reserves the right to inspect personal items such as
   lunch boxes, backpacks, briefcases, purses, uniform pockets or packages taken
   into or out of the facility. Should you need to take a package or item out of the
   facility, you must obtain signed authorization from a Manager and present it
   to security as you leave the facility. Furthermore, all lockers, toolboxes, desks
   and workstations are the property of the company and subject to inspection by
   the Company at any time, for any reason.

   To monitor activity in critical areas, the Fort Morgan Facility does have video
   surveillance cameras set up at various locations on the property.




                                                                         LEP0083
                                                                          ND Appx., p.414
I.         Lost and Found

          Any personal articles found on the facility's premises should be delivered to the
          Human Resources Deparhnent to be held in "Lost and Found". Anytime
          something is lost, check with HR to see if it has been turned into the "Lost and
          Found" inventory.

 J.       Telephone Calls

         Telephone calls to employees from outside the facility are limited to emergencies.
         For such emergency calls, callers should be instructed to advise the Receptionist
         or Security Guard Qfthe details of the emergency. The employee 1 s Supervisor will
         then be contacted to allow them to take the call. A telephone for local calls is
         available for employee use in the break rooms.

 K.      Cell Phones

         No cell phones are allowed on the production floor tmless approved by the
         department manager. See your Supervisor if you have any questions.


 L.      No Tobacco Policy

         The Fort Morgan {FTM)facility is a tobacco free environment. Tobacco products
         of any kind are not permitted inside the facility on the production floor. A
         designated site is located outside, in front of the facility, where employees are
         allowed to smoke (commonly referred to as the "smoke shack"). Employees
         utilizing the designated smoking area must properly dispose of all waste.


     M. No Solicitation/ No Distribution Policy

         Solicitation of Leprino employees by other employees or non-employees and the
         distribution of literature, pamphlets, or other material by same are prohibited. on
         Leprino' s premises and to Leprino employees during working time.




                                                                                       Page24


                                                                                 LEP0084
                                                                       ND Appx., p.415
SECTIONVI:                       CAREER DEVELOPMENT & ADVANCEMENT

A.   Tenure

     The Company recognizes that promotion opportunity and fairness are important
     to most individuals. Accordingly, an employee's plant tenure is one factor taken
     into consideration when administering vacations, decreases in work force and
     rehiring after layoff. Tenure status is measured from your initial date of hire. To
     determine tenure for those employees with the same hire date, the last four digits
     of their social security number will be used. The lower social security number
     translates into the lower employee number. The employee with the lower
     employee number will be the most senior. Tenure, as referenced in this Section VI,
     will refer to plant tenure, unless otherwise stated.

     Department Tenure

     Department       Tenure is a factor taken into consideration when determining
     promotion,     job· position and scheduled shift within the department. When a
     position or     scheduled shift becomes available, department tenure (not plant
     tenure) will   be considered along with most qualified candidate.


B.   lob Posting, Applying and Interview Procedures

     When a vacancy occurs as a result of facility expansion and/ or employee
     separation, the below guidelines outline the procedures followed to fill a vacancy.
     Every effort will be made to fill the open position through a transfer, promotion
     or internal interest form within the facility. If there are no internal
     eligible/ interested/ qualified candidates after exhausting the interest procedure,
     the facility will utilize outside resources to fill the open position.

     1.   Eligibility: Employees wanting to participate in applying for a job must meet
          the following criteria:



            •   Attendance:
                     Employees with > 180 days of active employment must have less
                     than four (4) attendance points. Employees with :S 180 days of active
                     employment must have less than two (2) attendance points.



            •   Leave of Absence:
                     Employees out on Leave of Absence are not eligible.



                                                                               LEP0085
                                                                    ND Appx., p.416


         o     Performance Warnings/Safety Warnings

                  An employee cannot be at disciplinary action level of Written
                  Warning or greater. Employee must have zero safety warnings
                  and/ or violations in the last twelve months (12).



         • Time in Current Positionw

                  All employees are requested to have six (6) months (unless noted)
                  experience in their current position before they may apply for an
                  open position.

             -lrltE)(CEPTION: General Labor category employees who have been with.
             the company < 6 months are allowed to apply on positions that do not
             receive any interest from qualified employee during the 5-day posting,
             regardless of the time they have been in their current position as long as
             they meet the eligibility requirements above.

         • Vacation

                  If an employee is on vacation during the entire posting period of a
                  position, they may call in during the posting period and apply by
                 phone; however, they must speak with an HR Representative,
                 messages will not be accepted.

2. Applying:

     To apply for a position a Personnel Request Form needs to be submitted to
     Human Resources and the position will be posted. The position will be
     posted for five (5) days. Interested persons will have five days to apply for the
     position by signing the job interest form in the job posting binder at the HR
     assistant's desk or at the Guard Shack during off-hours. During this five-day
     period, employees are responsible for researching the job to ensure it is a
     position they are truly interested in. At the end of the posting period, the HR
     staff will review all requests.

     *All Employees are welcome to apply for open positions with applying
     criteria being reviewed for eligibility.

     *Management has the right to "Repost'' a position with reduced criteria when
     needed.



                                                                                 Page26

                                                                            LEP0086
                                                                      ND Appx., p.417


3. Interviewing:

       Those employees that applied for an open position will interview with the
       department manager or designate. The most qualified employee based on
       interview will be offered the position.

4. Panel Interviewing:

       Panel Interviewing will be for the following positions: Foreperson, Quality,
       Maintenance, Starter Maker, Waste Water Treatment Technicians, Vat
       Operator, and CIP II/ CIP III.

   To be considered a candidate for a Panel Interview the following criteria needs to
   be met:

          •   3 attendance points or less
          •   No more than one performance warning in a 1-year time period
          •   Ability to perform essential job functions
          •   Knowledge, skills and abilities
          •   Technical skills and aptitude, Problem solving ability, Applied and
              continuous learning, work standards (includes attendance, overall
              current job performance, recognition/ awards received, and any
              disciplinary actions received), initiating actio~ quality orientation,
              safety awareness, and working effectively with others.

   * Management    has the right to ·"Repost" a position with reduced criteria when
   needed.

5. Accepting the position:

   The successful employee will have up to 10 working days to determine if they
   are capable of satisfactorily performing job requirements. Hafter ten days· the
  -employee is NOT at the level of proficiency required for the amount of time in
   the position the training period may be extended at management's discretion or
   the employee may be disqualified from the position.

   Once an employee accepts the position, they may NOT have a "change of mind"
   or be disqualified without recourse. Such recourse will be the forfeiture of
   applying rights for twelve (12) months and possible return to the general labor
   workforce or previous position if that position is still available (paid at that rate
   of the position).

   All efforts will be made to place the successful employee in their new position
   within three weeks of acceptance; the plant manager must approve exceptions to
                                                                                    Page'O

                                                                               LEP0087
                                                                     ND Appx., p.418
   this. If an employee is not traru;ferred to their new position within the three week
   period they will start receiving the new position wage on the fourth week, unless
   the new position is at a lower pay grade.

   An employee may only accept one job in a twelve-month period unless applying
   to a higher pay grade, and then they can apply after being in the position six
   months unless noted. Employee are requested be in the role 12 months to apply
   laterally or down.

   * The following positions: Quality, Warehouse, and Starter are only able to
   submit a job request for another position after twelve (12) months in position.


6. Roles and Responsibilities:

   a. Employee:

      •   Sign job interest form with HR Deparbnent during regular work week.
          After-hours book will be with Guard Shack attendant.
      •   Research job applying for to determine if it meets your needs and you can
          perform position requirements.
      •   Sign acceptance/ declination on the day position is offered.

   b. Supervisors:

      •   Inform employees of open positions during pre--shift meetings.
      •   Submit job _request form for employees that are on vacation if requested.

   c. Department Manager:

      •   Inform employees of open positions.
      •   Schedule release of employees to new positions within three weeks of
          acceptance of new position.
      •   Ensure proper paperwork is completed to transfer employee to the new
          department.
      •   Establish criteria for positions.
      •   Interview employees.

   d. Human Resources:

      •   Ensure transfer paperwork is completed and entered into HRIS system.
      •   Determine time in current position is sufficient to apply.
      •   Review attendance and performance records.



                                                                                  ...
      •   Schedule interviews for employee.




                                                                            LEP0088
                                                                   ND Appx., p.419
C.    Foreperson Positions

      Forepersons are important role models who have a direct impact on the
      behaviors of those they work with. Forepersons are selected based on several
      criteria including work ethic, performance and attendance. Accordingly,
      Forepersons are required to keep their performance and attendance to a
      Leadership level.

     Forepersons who have more than two (2) progressive discipline warning within
     a rolling twelve (12) month period will be removed from their Forepersons role.
     Forepersons are required to keep their attendance points below five (5). In the
     event Forepersons accumulate five (5) attendance points, they will be removed
     from their Forepersons role. They may be placed in any open position.


D.   Temporary Positions

     If needed, the Company may create temporary positions, normally lasting less
     than twelve (12) months. Temporary positions may be either: assigned, posted, or
     filled from the outside depending upon duration, aaining time required, etc. In
     many cases, general labor will be assigned to a temporary position.


E.   Job Elimination and Reduction in Force

     Employees impacted by job elimination or reduction in force will be given advance
     notice, typically 45 days (or longer if required by law). During that time the
     following displacement procedures will take effect.

     Displacement Procedures
     During the days following the time of notice, employees who are eligible will be
     able to apply on open jobs or accept open jobs that are being recruited for from
     outside the Fort Morgan Facility or are at the appoint stage in the process. In
     addition, affected employees may displace by plant tenure into other positions
     where they are qualified and capable of satisfactorily performing the job duties
     with a minimal amount of training.

     Employees will be considered qualified for any job that they have held within the
     past 2 years. Displacement will occur as follows:

            1.    First, the affected employee displaces the least senior employee in
                  the same classification, same shift, and same department. If no such
                  employee exists; then
            2.    The affected employee displaces least senior employee in the same
                  classification and department and any shift. If no such employee
                  exists; then
                                                                                 ~:29

                                                                            LEP0089
                                                                     ND Appx., p.420
             3.     The affected employee displaces least senior employee in the same
                    department, lower classification and any shift. If no such employee
                    exists; then
             4.     Finally, the affected employee displaces least senior employee in
                    any department and any shift.

If an employee refuses a job offered, at any step in the displacement process, then the
employee will be treated as having voluntarily resigned his or her employment.




                                                                                   Past®

                                                                             LEP0090
                                                                ND Appx., p.421
SECTION VII:                                      WHAT IS EXPECTED OF YOU

We believe it's important to clearly state the Standards of Conduct we expect of our
employees. By doing so, each employee knows what the expectations and obligations
are in advance. Please review the following to ensure the orderly and efficient operation
of the Company and the protection of all employees. Any inappropriate conduct which
may interfere with our facility and/ or employees will be subject to disciplinary action up
to and including termination of employment:           The following standards are only
representative of the types of actions that are conducive to facility efficiency and
productivity. In addition, any inappropriate conduct that may not be specifically
included in these Standards of Conduct will also be considered a violation and will be
subject to disciplinary action up to and including termination of employment

Required Conduct

   1. Comply with all Safety rules and procedures. Report any accident, injury, unsafe
      or inoperable equipment to the Supervisor on duty.

   2. Perform all aspects of assigned job or tasks according to Company standards.
      Follow all regulatory requirements and company policies.

   3. Carry out all written and/ or verbal directions and instructions.

   4. Report to assigned work areas at specified time.

   5. Maintain proper standards of personal hygiene; follow all Sanitation
      requirements, comply with all Personal Protective Equipment (PPE) and Good
     -Manufacturing Practices (GMP's).

   6. Keep all company required personal information up-to-date.

   7. Employees leaving work for personal reasons prior to being properly relieved of
      duty must have Supervisor approval.

   8. Employees will stay at their work station at the end of their shift until they have
      passed down the necessary work information to the replacement employee on the
      following shift or until the shift Supervisor or the Manager has relieved them of
      their duties.

   9. Punch in and out on time punch as required. Punch in no earlier than 5 minutes
      prior to shift start and punch out no later than 5 minutes past shift end time. Any
      exception must be approved by Management in advance.

   10. Park in designated employee spaces with appropriate parking pass. All vehicles
       ar_erequired to have a FTM parking permit visible while on company property;


                                                                                LEP0091
                                                                        ND Appx., p.422
      other specific parking areas such as disability spots, car pool, etc. must have the
      appropriate permit visible IN ADDITION TO the FTM parking permit


Prohibited Conduct

  11. Altercations, fighting or actions which would incite provocation while on duty
      and/ or on Company property.

  12. Possession of weapons, horseplay, disorderly conduct or engaging in disruptive
      or reckless behavior while on company property and/ or operating equipment.

  13. Smoking in unauthorized areas.

  14. Dishonesty, including but not limited to theft, embezzlement, falsification of
      records and misrepresentation of data.

  15. Possession, use, or any indication of use of alcohol, illegal substances, intoxicants,
      narcotics, amphetamines, drug paraphernalia or any derivative thereof while on
      Company property, when reporting to work and/ or while on duty.

  16. Insubordination or refusal to follow Supervisor's instructions; Sabotage; Gross
      Negligence.

  17. Littering, abuse or destruction of equipment of any company property

  18. Sleeping while on duty.

  19. Any chargeable accident resulting in death, injury or serious property damage.

  20. Carrying unauthorized passengers while operating company equipment.

  21. Unnecessary delay of production or operation of equipment.

  22. Interfering with others in the performance of their assigned duties.

  2.3.Unauthorized tampering with equipment.

  24. Discourteous language or actions, including but not limited to being profane,
      threatening and abusive. All issues are to be immediately reported to your
      Supervisor, Manager or HR.

  25. Causing shortages, overages or damage to product.
  26. Unauthorized cameras, picture taking devices or recorders on premises.


                                                                                      Page32

                                                                                 LEP0092
                                                                         ND Appx., p.423
    27. Permitting unauthorized person(s) in or on Company premises or vehicles.

    28. Tampering with authorized posted materials; distributing unauthorized forms of
        literature or petitions for signature in working areas at any time.




SECTIONVW:                                               DISCIPLINARY GUIDELINES

Our disciplinary guidelines are based on the premise that all employees are interested in
contributing to the success of our business and, as individuals, want to perform well at
all times. If an employee's behavior is inconsistent with Company guidelines, rules or
policies or if their performance has been substandard, they may be warned, counseled,
or disciplined, up to and including termination.

The typical discipline progression for performance issues is as follows:

        First Step:        Verbal W aming
        Second Step:       Written Warning 1
        Third Step:        Written Warning 2
        Fourth Step:       Final Warning/Suspension.
        Fifth Step:        Termination


There are situations, however, where discipline is warranted (up to and including
termination) without the use of progressive discipline or counseling. Each situation is
reviewed carefully with action taken appropriate to the specific individual and
circumstances.

Performance based warnings will remain active for a rolling twelve (12) month period,
exclusive of any approved lea,,.e of absence (except for time spent on Military Leave).
Discipline steps will fall off at the same level they were assessed. All warnings, regardless
of age, will remain a permanent part of an employee's personnel file.




                                                                                  LEP0093
                                                                                             ND Appx., p.424
SECTION IX:                                                                             ATTENDANCE POLICY

INTRODUCTION:

The Fort Morgan Plant is a continuously runnin~ twenty-four (24) hours per day, seven
(7) days per week manufacturing operation. Your attendance is critical to the success of
our plant. Good attendance helps create consistency within the plant, contributes to a
better trained workforce, enables plant efficiency, and fosters a positive working
environment.

Absenteeism and/ or tardiness place an undue burden and hardship on your co-workers.
Often, others' schedules are disrupted and workloads are increased in order to
compensate for an absent co-worker. Unscheduled vacancies are usually covered with
unplanned overtime, which not only decreases plant efficiency, but more importantly
causes your co-workers to disrupt their personal lives.

The plant uses an attendance monitoring system to track your good attendance and also
to identify unacceptable attendance trends prior to you reaching an unacceptable level of
absenteeism/ tardiness that may impact your continued employment.

Good attendance is a requisite for continued employment and the successful operation
of the plant. It increases plant efficiency, maintains a higher standard of productivity,
and promotes a better working environment.

In an effort to ensure a consistent and fair approach and minimize abuses, the following
disciplinary policy for absenteeism and tardiness is has been developed:

DISCIPLINARY ACTION:

  0 to 4 points .........................................................................................................
                                                                                                                     NO ACTION
  4 pomts...................................................................................................
                                                                                                        VERBAL WARNING
  6 points ................................................................................................
                                                                                                      WRITTEN WARNIN'G
  7 points ........................................
                                                 FINAL WARNING/3 DAY WORKING SUSPENSION
  8 points ..........................................................................................................
                                                                                                               TERMINATION

  * 1WO (2) Written Warning (6pts) in rolling 12 months period will result in
  Termination.


Accumulation of absences will be based on a rolling twelve-month period.




                                                                                                                      Page34


                                                                                                               LEP0094
                                                                        ND Appx., p.425

DEFINmONS:

ABSENCE:
       Not being at work for any reason other than jury duty, paid funeral leave,
       indusbial injury, vacation, preapproved sick day requests or approved written
       leave of absence. Each day absence will be counted as one (1) point.
        * Preapproved Sick time must have accrued amount to cover the absence.
        *Any accrued Sick pay will be used for absences.

ABSENCE NOTIFICATION:
       If you are reporting off absent., you must notify your supervisor sixty (60)
       minutes prior to your shift start time. You will be assessed one (1) point for each
       time you do not call in at least sixty (60) minutes prior to your shift start time.

       *Untimely Call (1 point) plus Absence (1 point) would equal 2 point total.

PARTIAL ABSENCE:
      Failure of employee to work up to 80% of his/her scheduled shift time will be
      assessed one (1) point. However, if an employee is able to work over 80% of
      his/her scheduled shift time, but not a complete shift, he/ she will only be
      assessed one-hall (½) point.

TARDINESS:
     Reporting to work late or after the scheduled shift' s starting time. Tardies will
     be counted as follows:

       * Each tardy of 1-15 minutes will be noted on an exception report and forwarded
       to HR. Every two (2) tardies less than 15 minutes in a 30-day period will assess
       one-half(½) point.

       *Each tardy exceeding .fifteen (15) minutes up to two (2) hours will count as one ...
       half (½) point.

       ,...Ifyou are going to be tardy more than 15 minutes, a courtesy call to your
       supervisor would be appreciated.

NO CALI/ NO SHOW:
     No Call No Show absence problems place an undue hardship on your fellow
     employees and the company's operations. Because of the hardship created by
     these problems, discipline of possible temrlnation may occur on the first offense.
     A No Call No Show is defined as failure to notify the employer of your absence.
     Each wueported absence (NCNS) occurrence will be assessed four (4) points.

       1rJ'hreeconsecutive days without notification will be considered a Voluntary
       Separation.


                                                                                 LEP0095
                                                                      ND Appx., p.426


PAITERNS/fRENDS:
     Patterns or Trends such as frequent tardiness, repeated absences adjacent to
     scheduled days off, repeated absences on weekends, repeated absences adjacent
     to vacations and repeated mic;sed punch in' s/ out's will be assessed two (2)
     points.

OVERTIME:
     Unfortunately due to absence notifications overtime may be requested.
     Supervisors will first ask for volunteer to work overtime when needed. If there
     are no employees that volunteer for the overtime mandatory overtime will occur.
     H an employee is required to work mandatory overtime and refuses they will be
     assessed one (1) point.

POINTS:
Attendance points are issued per the schedule below and accumulate and drop off on a
rolling 12 months.


          Tardiness
              ~wo within 30 days, < than 15 min      ½Point
              * > 15 min up to 2 hrs.                '12Point
          Absence                                    1 Point
          Partial Absence
             *Under 80% shift                       1 Point
             *Over 80% shift                        1tiPoint
          Overtime Refusal                          1 Point
          Untimely Call                             1 Point
          Untimely Call - with Absence              2Points
          Patterns/Trends                           2Points
          No Call No Show                           4Points


RESPONSIBILITIES:

      Employee:
                  •   Reporting an unplanned or unscheduled absence related to a
                      medical reason.
                          • Call your supervisor with reason of unplanned absence.
                         • Call the Guard shack at the main number 970..867-9351 to log
                             the absence.
                  •   Call UNUM at 877-463-2114
                         • In advance of a planned medical leave
                         • To care for a family member or for the birth/ adoption/ foster
                             care placement of a child


                                                                              LEP0096
                                                                     ND Appx., p.427




                         ACKNOWLEDGE:MENTOF RECEIPT



I hereby acknowledge receipt of the Fort Morgan (FTM) Employment Guidebook. I
understand the Guidebook is a guide, that all employment at Fort Morgan (FTM) is at-
will, and that nothing in the rules and regulations constitutes a contract of employment
or a promise of continued employment of any type. No one other than an officer of
Leprino Foods Company ~ the authority to alter the at-will nature of the employment
relationship, and any such agreement to do so must be in writing, signed by an officer of
Leprino Foods Company. Fort Morgan (FTM) reserves the right to modify, supplement
or rescind any policy or procedure outlined in this Guidebook, at any time, without
notice, as it deems appropriate.




Prin~ Employee Name               ID Number




Employee Signature




Date




                                                                             LEP0098
                                                                                                  ND Appx., p.428
                                •    For any intermittent hours of absence for the employee's
                                     own medical illness or an immediate family members
                                     medical illness
                                •    Due to an injury

       Supervisor:
                 •      Communicate attendance policy to deparbnent employees
                 •      Complete attendance reports properly via call-ins or kronos
                        schedule or actual hours worked
                      • Approve time off via kronos timely
                      • Verify employee has sick time hours to cover absence
                      • Notify HR deparhnent if absence trends exist, investigation to
                        follow

NEWffiRES:

       Employees with less than six (6) mouths with Leprino Foods will be subjected to
       a progressive attendance. New hires that have completed six (6) mouths of
       employment will have their attendance record transferred to the regular
       attendance policy.

NEW HIRFS DISCIPLINARY ACTION:

 1 poirlts .....................................................
                                                              ,...........................................................
                                                                                                                    NO ACTION
 2 points ...................................................................................................
                                                                                                           VERBAL WARNING
 3 points ................................................................................................
                                                                                                       WRIITEN WARNING
 4 pomts ..............................................................................
                                                                          :···············
                                                                                        ............TERMINATION




                                                                                                                      Pager,

                                                                                                              LEP0097
ND Appx., p.429




DATE FILED: October 7, 2016
CASE NUMBER: 2016CR36
                                                                                        ND Appx., p.430




••
LeprinoFoods•
1830 West 38th Avenue
Denver, CO 80211-2225

Susanne E. Jennings
Senior Corporate Counsel
303.264.5305
siennings@leprinofoods.com

VIA online submission (https://nxg .eeoc.gov/rsp/login.js f)
U.S. Equal Employment Opportunity Commission
Attention : Ms. Holly B. Romero, Enforcement Supervisor
303 East 17th Avenue, Suite 410
Denver, CO 80203
                                                                                              August 4, 2017


           Re: Charge No. 541-2017-00477; Nicolas Donez v. Leprino Foods Company

To Whom It May Concern:

          This correspondence constitutes the entry of appearance of the undersigned as counsel of
record for Leprino Foods Company in the above-referenced charge. This submission also constitutes an
initial statement of position in response to the allegations made by Charging Party.

         The information provided with this response is primarily limited to Leprino's facility in Fort
Morgan, CO. This facility is located at 2400 E. Beaver Ave., Fort Morgan, CO 80701. Leprino reserves
the right to supplement this response if necessary, and does not waive any affirmative defense that may
be available to Leprino, including, but not limited to, timeliness of allegations.

                           Backgroundand Stanceon EqualEmploymentOpportunity

        Lepri no is a privately-held corporation based in Colorado since 1962. Today, the company has
grown into a leading manufacturer of cheese and dairy-related ingredients. The Fort Morgan facility i~
one of Leprino's manufacturing locations, and employs approximately 400 of Leprino's team members.
Leprino maintains thorough policies regarding ethical behavior in the workplace. SeeStandards of Ethics
and Business Practices, attached as Exhibit A. Leprino's policies promote equal employment
opportunity and prohibit unlawful discrimination or harassment in the workplace based on any reason,
including national origin. Moreover, the company does not tolerate retaliation against individuals who
bring forth a concern, file a claim, or participate in an investigation of any kind. See additional policies at
Exhibit B.

        Importantly, as an employer the promotes a safe and respectful workplace for its employees,
Leprino believes violence in the workplace is extremely serious. The company maintains policies and
                                                                                        1
standards regarding such behavior. SeeWorkplace Security Policy, attached as Exhibit C, Excerpt from

1   An updated version of this policy is also attached as Exhibit D.



                                                                                                  LEP0001
                                                                                           ND Appx., p.431



company Handbook, attached as Exhibit E, and Fort Morgan Handbook, attached as Exhibit F. All
employees are repeatedly trained regarding these standards of conduct and acknowledge their
understanding.

    •   This Charge Should Not Be Processed by the EEOCBecause it Is Time-Barred.

        As an initial matter, this charge should be dismissed because Charging Party's allegations are
absolutely time-barred. The termination of his employment took place on February 29, 2016. He signed
his charge on May 5, 2017, and the charge reflects receipt by the agency on May 12, 2017, far beyond
the 300-day deadline. It is well-established that violating this deadline bars an individual from bringing a
claim under any applicable statutes. See EEOCRegulation 29 C.F.R.§ 1614.107(a)(2) . Charging Party
cannot in good faith claim any justification for his delay, especially given the fact that he has been
heavily involved with Leprino throughout a workers' compensation process since the incident occurred
that led to his separation. In addition, he communicated with the company questioning his separation
immediately, and again as recently as December, 2016. Therefore, this charge should be dismissed by
the agency.

    ,.,. There is No Merit to ChargingParty's Allegations.

        Even if his charge were timely, which it is not, Charging Party's allegations have absolutely no
merit. Charging Party was an "at-will" employee. He was discharged pursuant to the company's
workplace violence standards after engaging in an altercation with a coworker (Mr. Frank Levar).
Notably, Mr . Levar, who does not share the alleged national origin of Charging Party (Mexico), was also
discharged because of this incident . See Separation Letter and Report, attached as Exhibit G. Therefore,
similarlysituated individualsoutside of ChargingParty'sprotected classwere treated in exactlythe
same way. Notably, in the more than 17 months since his separation from Leprino, Charging Party has
never alleged that he was treated differently due to his national origin .

         Lepri no learned of the altercation immediately after it occurred. The company promptly
involved the authorities and conducted its own investigation of the incident . Charging Party
immediately received the full benefit of Leprino's Workers' Compensation program. Both parties
involved were fully aware of the company's standards of conduct . See Charging Party's Policy
Acknowledgements , attached as Exhibit H, and Mr. Levar's Policy Acknowledgements, attached as
Exhibit I. Unfortunately, because both parties were found to have engaged in behavior that was
inappropriate and in violation of the company's standards regarding violence in the workplace, the
company felt it necessary to separate Charging Party's employment. See Separation Letter and Report,
                       2
attached as Exhibit J.

                                                  Conclusion

         Given that this charge is time -barred, and that there is clear evidence that the other employee
involved in the situation received the same discipline, Charging Party cannot bring a claim against
Lepri no for discrimination. The company feels that this information should be sufficient to dismiss this



2Notably, Charging Party received discipline previously for a verbal altercation with another employee. The
Warning, attached as Exhibit K, stated the purpose "to inform and impress upon you the importance of
professionally addressing others in frustrating situations."

                                                        2

                                                                                                     LEP0002
                                                                                   ND Appx., p.432



charge. However, should the agency deem it necessary to investigate further into the facts underlying
Charging Party's allegations, Leprino will willingly supply a supplemental position statement.

       Thank you very much for your assistance with this matter. Please contact me should you have
any questions or require further information.



Sincerely,
('\




                                                    3

                                                                                             LEP0003
            ND Appx., p.433




Exhibit A




                  LEP0004
      SELECT A CITY "
                                                                                                        ND Appx., p.434
                              LIFE IN BALANCE:                                                LIMITED TIME OFFER   YOUR ACCOUNT
                              Exploring the daily quest to achieve harmony in life !          Subscribe Now        akburma@yahoo.com "


     INDUSTRIES & TOPICS       $       NEWS      LISTS & LEADS       PEOPLE & COMPANIES   EVENTS     LEADERSHIP TRUST   MORE…      #




  From the Denver Business Journal:
  https://www.bizjournals.com/denver/news/2012/07/20/leprino-foods-settles-discrimination.html




Leprino Foods settles discrimination case
Jul 20, 2012, 5:24am MDT Updated: Jul 20, 2012, 7:54am MDT


Cheese manufacturer Leprino Foods Inc. has signed a consent decree to settle
allegations of discriminatory hiring practices leveled by the U.S. Department of
Labor.

The privately held Denver company reached an agreement with Labor's Office of
Federal Contract Compliance Programs, which determined Leprino Foods violated an executive order prohibiting
federal contractors and subcontractors from discriminating in their hiring practices on the basis of race, color, religion,
sex and national origin.

The Labor Department said Leprino Foods used a pre-employment test caled WorkKeys at its Lemoore, Calif., plant to
pick who it hired for on-call laborer positions. The test discriminated against blacks, Asians and Hispanics, the
government said. People who were applying for entry-level positions were tested on skills that weren't job-related, such
as questions about math.

Leprino Foods will pay $550,000 in back wages, interest and benefits to 253 minority workers who weren't hired
between January 2005 and October 2006 because they failed the WorkKeys test. The company also has agreed to stop
using the test for that purpose and to hire at least 13 of the original group of rejected applicants.

Leprino Foods has received contracts with the U.S. Department of Agriculture that since 2005 has paid the company
nearly $50 million to supply the federal government mozzarella and other dairy products.
                                                                                      ND Appx., p.435



Leprino Foods


Employee Name:         Kyle Lara                           Department:   Processing



Date Issued:           8/17/2015



                        COMPANY'S            REMARKS          RE: TERMINATION



Kyle,

On 8/15/2015 you had an altercation with another employee in the Processing redline room where you
assaulted this employee.

This is violation of our standards of employee conduct which is cause for immediate termination. Please return
all company property to your manager.

Regards,



n
      IMA                  n
                                             yjnjzt>i%
Xtilia Lambert, Human Resources Generalist   Date




CC:     Risa Esterly, HR Manager
        Mike Bucknout, Department Manager




                                             CONFIDENTIAL                                     LEP0372
ND Appx., p.436
C:-ND
   FJ-lr  ---~-l:r-17
      Appx., p.437




        LEP1139
                                                                                        ND Appx., p.438


           .j. J i   Ssfcisi
Leprino Foods


Employee Name:                  Crystal Campos               Department:   Processing



Date Issued:                   .06/16/2017



                                      COMPANY'S   REMARKS      RE: TERMINATION




Crystal,

We have concluded our investigation pertaining to the incident between you and another operator that
occurred on Tuesday, June 13th. During our investigation, you verbally admitted to kicking your co-worker in
the groin area. Leprino Foods Company has no tolerance for inappropriate touching in the workplace.


Your employment is terminated effective today, June 16, 2017. Due to the grounds of your termination, you
are not allowed on Leprino property, nor are you allowed to attend any Leprino sponsored events.


Regards,




                                       r          0
 ulfa Lambert, Human Resources Generalist             Date




CC:        Manley Frisbie, Department Manager




                                                  CONFIDENTIAL                                LEP0371
                                                                                              LEP0371
ND Appx., p.439
                                                                                        ND Appx., p.440




LeprinoFoods
2400 East Beav er Av en ue
Fort Morgan. CO 8070 l
970 867-935 1




          Septem ber 17, 2012



          Mr. Jedidiah Camacho
          708 Wal nut Street
          Fort Morgan, CO 80701


          Dear Jed idiah:

          We have conclud ed our invostigc1tion perta ining to the repor t we received alleg ing you
          made threatening comments against the Fort Morgan Lepr ino Foods wor kplace .
          Leprino Food s Comp any takes reports of pote ntial workplace vio lence serio usly and
          investig ations of such behavior are elevated to the corpor ate leve l. We have
          determin ed sufficient evidence exists that es tablish es you did mak e inappropriate
          commen ts threatening the safety and secu rity of your fe llow co-w or kers. Such behavior
          is a direct violation o f the Company's wo rkplace security policy and wi ll not be tolerated.

          Accordin gly, your employrncnt is terminate d ef fective Sep tem ber 17, 2012. Due to th e
          grounds of your term ination, you are not allowed on Lep rino property , nor are you
          allowed to attend any Leprino sponsored eve nts.

          Sincerel y,


          ~[~                 ~-- -
         Shane E. Cole
         Human Resour ces Manager

         SEC/slg




                                                                                             :;     EXHIBIT
                                                                                             §
                                                                                             ~::,
                                                                                             ~
                                                                                             ~




                                                 C ONFiD E NTIAL                                    LEP0370
                                                                                                 ND Appx., p.441


From:                 "Jenny Brown" <jbrown@leprinofoods.com>
Sent:                 Tue, 18 Sep 2012 2:32:37 AM GMT
To:                   "FTM Processing Supervisors" <FTM Processing
Supervisors@leprinofoods.com>
Cc:                   "Shane Cole" <scole@leprinofoods.com>;"Manley Frisbie"
<mfrisbie@leprinofoods.com>
Subject:              Dept Items


We need to make sure that we are paying attention to rotations, schedules and ensuring that there is not any
horseplay, bullying and things of that nature going on our shifts. We need to stay consistent and fair across the board
to all employees.

There are rumors that certain people are being favored by forepersons and we can not allow this to happen.

Jenny Brown
Processing Supervisor
Leprino Foods-Fort Morgan
2400 E. Beaver Ave.
Fort Morgan, CO 80701
(970) 542-4225




                                                                                                           CONFIDENTIAL LEP0834
